Exhibit 10.17

 

CREDIT AGREEMENT

 

dated as of
July 21, 2003

 

among

 

DUANE READE
As Borrower

 

DUANE READE INC.

DRI I INC.

DUANE READE INTERNATIONAL, INC.

DUANE READE REALTY, INC.
As Facility Guarantors

 

The LENDERS Party Hereto,

 

FLEET NATIONAL BANK
as Administrative Agent and Issuing Bank

 

FLEET RETAIL FINANCE INC.
as Collateral Agent

 

CONGRESS FINANCIAL CORPORATION
as Documentation Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Syndication Agent

 

and

 

FLEET SECURITIES INC.
as Arranger

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

Defined Terms

 

SECTION 1.02

Terms Generally

 

SECTION 1.03

Accounting Terms; GAAP

 

 

 

ARTICLE II

 

 

 

 

 

Amount and Terms of Credit

 

 

 

 

SECTION 2.01

Commitment of the Lenders

 

SECTION 2.02

Increase in Total Commitment

 

SECTION 2.03

Reserves; Changes to Reserves

 

SECTION 2.04

Making of Loans

 

SECTION 2.05

Overadvances

 

SECTION 2.06

Swingline Loans

 

SECTION 2.07

Letters of Credit

 

SECTION 2.08

Settlements Amongst Lenders

 

SECTION 2.09

Notes; Repayment of Loans

 

SECTION 2.10

Interest on Loans

 

SECTION 2.11

Default Interest

 

SECTION 2.12

Certain Fees

 

SECTION 2.13

Unused Commitment Fee

 

SECTION 2.14

Letter of Credit Fees

 

SECTION 2.15

Nature of Fees

 

SECTION 2.16

Termination or Reduction of Commitments

 

SECTION 2.17

Alternate Rate of Interest

 

SECTION 2.18

Conversion and Continuation of Loans

 

SECTION 2.19

Mandatory Prepayment; Commitment Termination; Cash Collateral

 

SECTION 2.20

Optional Prepayment of Loans; Reimbursement of Lenders

 

SECTION 2.21

Maintenance of Loan Account; Statements of Account

 

SECTION 2.22

Cash Receipts

 

SECTION 2.23

Application of Payments

 

SECTION 2.24

Increased Costs

 

SECTION 2.25

Change in Legality

 

SECTION 2.26

Payments; Sharing of Setoff

 

SECTION 2.27

Taxes

 

SECTION 2.28

Security Interests in Collateral

 

SECTION 2.29

Mitigation Obligations; Replacement of Lenders.

 

ii

--------------------------------------------------------------------------------


 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01

Organization; Powers

 

SECTION 3.02

Authorization; Enforceability

 

SECTION 3.03

Governmental Approvals; No Conflicts

 

SECTION 3.04

Financial Condition

 

SECTION 3.05

Properties

 

SECTION 3.06

Litigation and Environmental Matters

 

SECTION 3.07

Compliance with Laws and Agreements

 

SECTION 3.08

Investment and Holding Company Status

 

SECTION 3.09

Taxes

 

SECTION 3.10

ERISA

 

SECTION 3.11

Disclosure

 

SECTION 3.12

Subsidiaries

 

SECTION 3.13

Insurance

 

SECTION 3.14

Labor Matters

 

SECTION 3.15

Security Documents

 

SECTION 3.16

Federal Reserve Regulations

 

SECTION 3.17

Solvency

 

SECTION 3.18

Pharmaceutical Laws

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01

Closing Date

 

SECTION 4.02

Conditions Precedent to Each Loan and Each Letter of Credit

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01

Financial Statements and Other Information

 

SECTION 5.02

Notices of Material Events

 

SECTION 5.03

Information Regarding Collateral

 

SECTION 5.04

Existence; Conduct of Business

 

SECTION 5.05

Payment of Obligations

 

SECTION 5.06

Maintenance of Properties

 

SECTION 5.07

Insurance

 

SECTION 5.08

Casualty and Condemnation

 

SECTION 5.09

Books and Records; Inspection and Audit Rights

 

SECTION 5.10

Physical Inventories

 

SECTION 5.11

Compliance with Laws

 

SECTION 5.12

Use of Proceeds and Letters of Credit

 

SECTION 5.13

Additional Subsidiaries

 

SECTION 5.14

Further Assurances

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01

Indebtedness and Other Obligations

 

SECTION 6.02

Liens

 

SECTION 6.03

Fundamental Changes

 

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

SECTION 6.05

Asset Sales

 

SECTION 6.06

Restricted Payments; Certain Payments of Indebtedness

 

SECTION 6.07

Transactions with Affiliates

 

SECTION 6.08

Restrictive Agreements

 

SECTION 6.09

Amendment of Material Documents

 

SECTION 6.10

Additional Subsidiaries

 

SECTION 6.11

Fixed Charge Coverage Ratio

 

SECTION 6.12

Fiscal Year

 

SECTION 6.13

Environmental Laws

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

SECTION 7.02

When Continuing

 

SECTION 7.03

Remedies on Default

 

SECTION 7.04

Application of Proceeds

 

 

 

ARTICLE VIII

 

 

 

 

 

The Agents

 

 

 

 

SECTION 8.01

Administration by Administrative Agent

 

SECTION 8.02

The Collateral Agent

 

SECTION 8.03

Sharing of Excess Payments

 

SECTION 8.04

Agreement of Required Lenders

 

SECTION 8.05

Liability of Agents

 

SECTION 8.06

Notice of Default

 

SECTION 8.07

Lenders’ Credit Decisions

 

SECTION 8.08

Reimbursement and Indemnification

 

SECTION 8.09

Rights of Agents

 

SECTION 8.10

Independent Lenders and Issuing Bank

 

SECTION 8.11

Notice of Transfer

 

SECTION 8.12

Successor Agent

 

SECTION 8.13

Reports and Financial Statements

 

SECTION 8.14

Delinquent Lender

 

SECTION 8.15

Documentation Agent and Arranger

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

iv

--------------------------------------------------------------------------------


 

 

SECTION 9.01

Notices

 

SECTION 9.02

Waivers; Amendments

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver

 

SECTION 9.04

Successors and Assigns

 

SECTION 9.05

Survival

 

SECTION 9.06

Counterparts; Integration; Effectiveness

 

SECTION 9.07

Severability

 

SECTION 9.08

Right of Setoff

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

 

SECTION 9.10

WAIVER OF JURY TRIAL

 

SECTION 9.11

Headings

 

SECTION 9.12

Interest Rate Limitation

 

SECTION 9.13

Additional Waivers

 

SECTION 9.14

Confidentiality

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

A.

Assignment and Acceptance

B-1.

Revolving Notes

B-2

Swingline Note

C

Opinion of Counsel to Loan Parties

D.

Form of Compliance Certificate

E.

Borrowing Base Certificate

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1

Lenders and Commitments

2.22(a)

DDAs

2.22(b)

Credit Card Arrangements

2.22(c)

Blocked Accounts

2.22(f)

Disbursement Accounts

3.05(c)(i)

Title to Properties; Real Estate Owned

3.05(c)(ii)

Leased Properties

3.06

Disclosed Matters

3.09

Taxes

3.12

Subsidiaries

3.13

Insurance

5.01(i)

Financial Reporting Requirements

6.01

Indebtedness

6.02

Liens

6.04

Investments

6.07

Transactions with Affiliates

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of   July 21, 2003 among

 

DUANE READE, a New York general partnership, having its principal place of
business at 440 Ninth Avenue, New York, New York 10001; and

 

DUANE READE INC. a Delaware corporation, having its principal place of business
at 440 Ninth Avenue, New York, New York 10001; and

 

DRI I INC., a Delaware corporation, having its principal place of business at
440 Ninth Avenue, New York, New York 10001; and

 

DUANE READE INTERNATIONAL, INC., a Delaware corporation, having a mailing
address at P.O. Box 32216, Newark, New Jersey 07102; and

 

DUANE READE REALTY, INC., a Delaware corporation, having its principal place of
business at 440 Ninth Avenue, New York, New York 10001; and

 

the LENDERS party hereto; and

 

FLEET NATIONAL BANK, as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110; and

 

FLEET NATIONAL BANK, as Administrative Agent for the Lenders, a national banking
association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110; and

 

FLEET RETAIL FINANCE INC., as Collateral Agent for the Lenders, a Delaware
corporation, having its principal place of business at 40 Broad Street, Boston,
Massachusetts 02109; and

 

CONGRESS FINANCIAL CORPORATION, as Documentation Agent; and

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

ARTICLE I

 

Definitions

 

SECTION 1.01       Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ACH” shall mean automated clearing house transfers.

 

“Account” shall mean “accounts” as defined in the UCC, and also all:  accounts,
accounts receivable, receivables, and rights to payment (whether or not earned
by performance) for: property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; services rendered or to be rendered; a
policy of insurance issued or to be issued; a secondary

 

1

--------------------------------------------------------------------------------


 

obligation incurred or to be incurred; arising out of the use of a credit or
charge card or information contained on or used with that card.

 

“Additional Commitment Lender” has the meaning provided therefor in Section
2.02(a).

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Rate Loans then outstanding as of the effective
date of any change in the Statutory Reserve Rate.

 

“Administrative Agent” means Fleet, in its capacity as administrative agent for
the Lenders hereunder.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” shall mean collectively, the Administrative Agent and the Collateral
Agent.

 

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:

 

(a)                                  in the case of a Hedge Agreement documented
pursuant to the Master Agreement (Multicurrency-Cross Border) published by the
International Swap and Derivatives Association, Inc. (the “Master Agreement”),
the amount, if any, that would be payable by any Loan Party or any of its
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) such
Loan Party or Subsidiary was the sole “Affected Party”, and (iii) the
Administrative Agent was the sole party determining such payment amount (with
the Administrative Agent making such determination pursuant to the provisions of
the form of Master Agreement); or

 

(b)                                 in the case of a Hedge Agreement traded on
an exchange, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary of a
Loan Party to such Hedge Agreement determined by the Administrative Agent based
on the settlement price of such Hedge Agreement on such date of determination;
or

 

(c)                                  in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this

 

2

--------------------------------------------------------------------------------


 

definition shall have the respective meanings set forth in the above described
Master Agreement.

 

“Amerisource Bergen” means AmerisourceBergen Drug Corporation, a Delaware
corporation, and the successor to Bergen Brunswig Drug Company.

 

“Amerisource Bergen Agreement” means the Prime Vendor and Consignment Agreement
dated November 12, 1999 between Amerisource Bergen and the Borrower, as
modified, amended, supplemented or restated and in effect from time to time.

 

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, or court, or tribunal which has jurisdiction over
such Person, or any property of such Person, or of any other Person for whose
conduct such Person would be responsible.

 

“Applicable Margin” means initially, the rates for Prime Rate Loans and LIBO
Loans, set forth in Level 2, below:

 

Level

 

Performance Criteria

 

Prime Rate Loans

 

LIBO Loans

 

 

 

 

 

 

 

 

 

1

 

Average Excess Availability greater than $75,000,000

 

0

%

1.50

%

 

 

 

 

 

 

 

 

2

 

Average Excess Availability greater than $40,000,000 but less than or equal to
$75,000,000

 

0.25

%

1.75

%

 

 

 

 

 

 

 

 

3

 

Average Excess Availability less than or equal to $40,000,000

 

0.50

%

2.00

%

 

Except as provided in the following sentence, the Applicable Margin shall be
adjusted quarterly as of the first day of each Fiscal Quarter, based upon the
average Excess Availability for the immediately preceding Fiscal Quarter.
Notwithstanding the foregoing, the Applicable Margin will be set at Level 2 on
the Closing Date and will remain at Level 2 until the first anniversary of the
Closing Date. In no event shall the Applicable Margin be set at Level 1 prior to
the first anniversary of the Closing Date (even if the Excess Availability
requirements for Level 1 have been met). Upon the occurrence of an Event of
Default, at the option of the Administrative Agent or at the direction of the
Required Lenders, interest shall be determined in the manner set forth in
Section 2.11.

 

“ Appraisal Percentage” shall mean 85%.

 

3

--------------------------------------------------------------------------------


 

“Appraised Value” means the net appraised liquidation value of the Borrower’s
Eligible Inventory as set forth in the Borrower’s stock ledger and of the
Borrower’s prescription lists as determined from time to time by an independent
appraiser satisfactory to the Administrative Agent.

 

“Arranger” means FSI.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Reserves” means such reserves as the Administrative Agent from
time to time determines in the Administrative Agent’s Permitted Discretion
(after consultation with the Borrower (whose consent to any Availability Reserve
shall not be required)) as being appropriate to reflect the impediments to the
Agents’ ability to realize upon the Collateral. Without limiting the generality
of the foregoing, Availability Reserves may include (but are not limited to)
reserves based on (i) rent; (ii) Gift Certificates and Merchandise Credit
Liability; (iii) customs, duties, and other costs to release Inventory which is
being imported into the United States; (iv) outstanding customer deposits, and
(v) outstanding Taxes and other governmental charges, including, ad valorem,
real estate, personal property, sales, and other Taxes which might have priority
over the interests of the Collateral Agent in the Collateral.

 

“Blocked Account Agreements” has the meaning set forth in Section 2.22(c).

 

“Blocked Account Banks” shall mean the banks with whom the Borrower has entered
into Blocked Account Agreements.

 

“Blocked Accounts” shall have the meaning set forth in Section 2.22(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Duane Reade, a New York general partnership.

 

“Borrower Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Partnership of Duane Reade, dated as of September 25, 1992 between
Daboco and DRI I, as in effect on the Closing Date, and as amended or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“Borrowing” shall mean (a) the incurrence of Loans of a single Type, on a single
date and having, in the case of LIBO Loans, a single Interest Period, or (b) a
Swingline Loan.

 

“Borrowing Base” means, at any time of calculation, an amount equal to

 

(a)           the Credit Card Advance Rate multiplied by the face amount of
Eligible Credit Card Receivables, plus

 

4

--------------------------------------------------------------------------------


 

(b)           the lesser of (i) the Appraisal Percentage of the Appraised Value
of Eligible Inventory, net of Inventory Reserves, or (ii) the Inventory Advance
Rate multiplied by the Cost of Eligible Inventory net of Inventory Reserves;
plus

 

(c)           the Receivables Advance Rate multiplied by the face amount of
Eligible Third Party Receivables; minus

 

(d)           the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” has the meaning assigned to such term in Section
5.01(f).

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.

 

“Breakage Costs” shall have the meaning set forth in Section 2.20(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed, provided that, when used in
connection with a LIBO Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.  Except as otherwise provided herein, if any day on which a
payment is due is not a Business Day, then the payment shall be due on the next
day following which is a Business Day and such extension of time shall be
included in computing interest and fees in connection with such payment.

 

“Capital Expenditures” means, for any period, (a) all expenditures made or costs
incurred (whether made in the form of cash or other property) for the
acquisition, improvement or repair of fixed or capital assets of the Parent and
its Subsidiaries (including, without limitation, prescription lists), in each
case that are (or would be) set forth in a Consolidated statement of cash flows
of the Parent and its Subsidiaries for such period prepared in accordance with
GAAP as capital expenditures, and (b) Capital Lease Obligations incurred by the
Parent and its Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” shall mean an interest-bearing account established by
the Borrower with the Collateral Agent at Fleet under the sole and exclusive
dominion and control of the Collateral Agent designated as the “Duane Reade Cash
Collateral Account”.

 

“Cash Receipts” has the meaning provided therefor in Section 2.22(c).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time, (a) during any period of twelve months,
individuals who at the beginning of such period constituted the board of
directors of the Parent

 

5

--------------------------------------------------------------------------------


 

(together with any new directors whose election or appointment by such board of
directors, or whose nomination for election by shareholders of the Parent, as
the case may be, was approved by a vote of a majority of the directors still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors then in office; or (b)
any person or group (within the meaning of the Securities and Exchange Act of
1934, as amended) is or becomes the beneficial owner (within the meaning of Rule
13d-3 and 13d-5 of the Securities and Exchange Act of 1934, as amended, except
that such person shall be deemed to have “beneficial ownership” of all shares
that such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time) directly or indirectly of
thirty-five percent (35%) or more of the total then outstanding voting power of
the Voting Stock of the Parent on a fully diluted basis, whether as a result of
the issuance of securities of the Parent, any merger, consolidation, liquidation
or dissolution of the Parent, any direct or indirect transfers of securities or
otherwise, or has the right or ability to Control the Parent; or (c) (i) the
failure of the Parent or DRI I to be a general partner of the Borrower, or (ii)
the failure of the Parent or DRI I at any time to own, directly or indirectly,
100% of the capital stock or other equity interests of the Borrower free and
clear of all Liens (other than the Liens in favor of the Collateral Agent for
the benefit of the Secured Parties under the Loan Documents and restrictions on
transfer of ownership set forth in the Partnership Agreement); or (d) the
failure of the Parent at any time to own, directly or indirectly, 100% of the
capital stock or other equity interests of DRI I free and clear of all Liens
(other than the Liens in favor of the Collateral Agent for the benefit of the
Secured Parties under the Loan Documents), or (e) any “Change in Control” as
such term is defined in the Convertible Indenture shall have occurred.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.24(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning provided therefor in Section 9.12.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

 

“CMLTD” means current maturities of long term Indebtedness of the Parent and its
Subsidiaries, as determined in accordance with GAAP.

 

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

 

“Collateral Agent” means FRF, in its capacity as collateral agent under the
Security Documents.

 

6

--------------------------------------------------------------------------------


 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.

 

“Commitment” shall mean, with respect to each Lender, the aggregate commitment
of such Lender hereunder in the amount set forth opposite its name on Schedule
1.1 hereto or as may subsequently be set forth in the Register from time to
time, as the same may be (i) reduced from time to time pursuant to Section 2.16
or (ii) increased from time to time pursuant to Section 2.02 hereof.

 

“Commitment Fee” has the meaning provided therefor in Section 2.13.

 

“Commitment Increase” has the meaning provided therefor in Section 2.02(a).

 

“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be (i) reduced from time to time pursuant to
Section 2.16 or (ii) increased from time to time pursuant to Section 2.02
hereof.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of fifteen (15) Business Days from receipt of written
notice to a Lender from the Administrative Agent of a proposed course of action
to be followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

 

“Consolidated EBITDA” means for any period, the result for such period of (i)
Consolidated Net Income, plus (ii) depreciation, amortization, and all other
non-cash charges that were deducted in arriving at Consolidated Net Income for
such period plus (iii) provisions for Taxes based on income that were deducted
in arriving at Consolidated Net Income for such period, plus (iv) Consolidated
Interest Expense, all as determined on a Consolidated basis in accordance with
GAAP.

 

“Consolidated Interest Expense” means, for any period for any Person, total
interest expense (including that attributable to Capital Lease Obligations in
accordance with GAAP) of such Person and its Subsidiaries on a Consolidated
basis with respect to all outstanding Indebtedness of such Person and its
Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements, but excluding any
non-cash or deferred interest financing costs.

 

“Consolidated Net Income” means, for any period with respect to any Person, the
net income (or loss) of such Person and its Subsidiaries on a Consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP, provided that there shall be excluded (i) the income (or loss) of any
Person (other than Subsidiaries of the Parent) in

 

7

--------------------------------------------------------------------------------


 

which any other Person (other than the Parent or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Parent or any of its Subsidiaries by such
Person during such period, (ii) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Parent or any of its Subsidiaries or
is merged into or consolidated with the Parent or any of its Subsidiaries or
that Person’s assets are acquired by the Parent or any of its Subsidiaries, and
(iii) the income of any direct or indirect Subsidiary of the Parent to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power (a) to vote
10% or more of the securities having ordinary voting power for the election of
directors of a Person, or (b) to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Convertible Indenture” means the Indenture dated as of April 16, 2002 among
Duane Reade Inc., the Guarantors party thereto and State Street Bank and Trust
Company, as Trustee relating to the Senior Convertible Notes Due 2022.

 

“Cost” means the cost of purchases, as reported on the Borrower’s stock ledger,
based upon the Borrower’s accounting practices which are in effect on the date
of this Agreement. “Cost” does not include inventory capitalization costs or
other non-purchase price charges (other than in-bound freight) used in the
Borrower’s calculation of cost of goods sold.

 

“Credit Card Advance Rate” means 85%.

 

“Credit Card Notifications” has the meaning provided therefor in Section
2.22(c).

 

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

 

“Daboco” shall means Daboco Inc., a New York corporation, a former Subsidiary of
the Parent and general partner of the Borrower, which merged with and into the
Parent, with the Parent being the surviving corporation.

 

“DDAs” means any checking or other demand deposit account maintained by the
Borrower.

 

“DDA Notification” has the meaning provided therefor in Section 2.22(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Delinquent Lender” has the meaning therefor provided in Section 8.14.

 

“Delinquent Lender’s Future Commitment” has the meaning therefor provided in
Section 8.14.

 

8

--------------------------------------------------------------------------------


 

“Documentation Agent” has the meaning provided therefor in the Preamble.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“DRI I” means DRI I, Inc., a Delaware corporation.

 

“Eligible Assignee” means a bank, insurance company, or company engaged in the
business of making commercial loans having a combined capital and surplus in
excess of $300,000,000 or any Affiliate of any Lender, or any Person to whom a
Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Lender’s rights in and to a material portion of
such Lender’s portfolio of asset based credit facilities.

 

“Eligible Credit Card Receivables means Accounts due to the Borrower on a
non-recourse basis from (i) Visa, Mastercard, American Express Co., Discover,
and other major credit card processors or (ii) NYCE, MAC and other major debit
card processors, in each case reasonably acceptable to the Administrative Agent
as arise in the ordinary course of business, which have been earned by
performance and are deemed by the Administrative Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Borrowing
Base. Without limiting the foregoing, none of the following shall be deemed to
be Eligible Credit Card Receivables:

 

(a)                                  Accounts that have been outstanding for
more than five (5) Business Days from the date of sale;

 

(b)                                 Accounts with respect to which the Borrower
does not have good, valid and marketable title thereto, free and clear of any
Lien (other than Liens granted to the Collateral Agent, for its benefit and the
ratable benefit of the Secured Parties, pursuant to the Security Documents);

 

(c)                                  Accounts that are not subject to a first
priority security interest in favor of the Collateral Agent, for the benefit of
itself and the Secured Parties (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);

 

(d)                                 Accounts which are disputed, are with
recourse, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted (to the extent of such claim, counterclaim, offset or
chargeback);

 

(e)                                  Accounts which the Administrative Agent
determines in its Permitted Discretion to be uncertain of collection.

 

“Eligible In-Transit Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) which
has been shipped from a foreign location for receipt by the Borrower within
ninety (90) days of the date of determination, but which has not yet delivered
to the Borrower, (b) for which payment has been made by the Borrower and title
has passed to the Borrower, (c) for which the document of title reflects the
Borrower as consignee (along with delivery to the Borrower of the documents of
title with respect thereto), (d) as to which the Collateral Agent has control
over the documents of title which evidence ownership of the subject Inventory
(such as, if requested by the Collateral Agent,

 

9

--------------------------------------------------------------------------------


 

by the delivery of a customs broker agency agreement, satisfactory to the
Collateral Agent), and (e) which otherwise would constitute Eligible Inventory.

 

“Eligible Inventory” shall mean, as of the date of determination thereof, (a)
Eligible In-Transit Inventory, (b) Eligible L/C Inventory, and (c) items of
Inventory of the Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course deemed by the Administrative Agent
in its Permitted Discretion to be eligible for inclusion in the calculation of
the Borrowing Base. Without limiting the foregoing, unless otherwise approved in
writing by the Administrative Agent, none of the following shall be deemed to be
Eligible Inventory:

 

(a)           Inventory that is not owned solely by the Borrower, or is leased
or on consignment or the Borrower does not have good and valid title thereto;

 

(b)           Inventory (other than Eligible In-Transit Inventory and Eligible
L/C Inventory) that is not located at a distribution center used by the Borrower
in the ordinary course or at a property that is owned or leased by the Borrower;

 

(c)           Inventory that represents (i) goods damaged, defective or
otherwise unmerchantable, (ii) goods that do not conform in all material
respects to the representations and warranties contained in this Agreement or
any of the Security Documents, or (iii) goods to be returned to the vendor,
including, without limitation, Inventory at locations 222, 300, and 441
(clearance stores), location 923 (Genco Damages), location 925 (Genco Recall),
973 (Reclamation Center), location 500 (Van Arsdale School) and any other goods
at any other location that constitute a damage center, clearance store, recall
center, reclamation center or similar location;

 

(d)           Inventory that is not located in the United States of America
(excluding territories and possessions thereof) other than Eligible In-Transit
Inventory and Eligible L/C Inventory;

 

(e)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties (subject to Permitted Encumbrances of the type described in
clauses (a) and (b) of such definition), including without limitation any
“consigned inventory” as defined in the Amerisource Bergen Agreement;

 

(f)            Inventory which consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory as to which insurance in compliance with the provisions
of Section 5.07 hereof is not in effect;

 

(h)           Inventory which has been sold but not yet delivered or as to which
the Borrower has accepted a deposit; or

 

(i)            Inventory which is acquired in a Permitted Acquisition having an
aggregate Cost in excess of $3,000,000 unless and until the Collateral Agent has
completed an appraisal of such Inventory, establishes an Inventory Advance Rate
and Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory.  The Collateral Agent will
endeavor to complete such

 

10

--------------------------------------------------------------------------------


 

appraisal and any other evaluations and due diligence with respect to such
Inventory expeditiously in order to determine whether such Inventory constitutes
Eligible Inventory.

 

“Eligible L/C Inventory” shall mean, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory (a) not yet delivered
to the Borrower, (b) the purchase of which is supported by a Commercial Letter
of Credit having an expiry within ninety (90) days of such date of
determination, (c) for which the document of title reflects the Borrower as
consignee (along with delivery to the Borrower of the documents of title with
respect thereto), (d) as to which the Collateral Agent has control over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by the Collateral Agent, by the delivery of a customs broker agency
agreement, satisfactory to the Collateral Agent), and (e) which otherwise would
constitute Eligible Inventory.

 

“Eligible Third Party Receivables” means Accounts due to the Borrower on a
non-recourse basis from insurance companies and other Persons reasonably
acceptable to the Administrative Agent as arise in the ordinary course of
business, which have been earned by performance, have been adjudicated and are
deemed by the Administrative Agent in its Permitted Discretion to be eligible
for inclusion in the calculation of the Borrowing Base. Without limiting the
foregoing, unless otherwise approved in writing by the Administrative Agent,
none of the following shall be deemed to be Eligible Third Party Receivables:

 

(a)                                  Accounts that have been outstanding for
more than ninety (90) days past the invoice date or that are more than sixty
(60) days past due;

 

(b)                                 Accounts due from any insurance company to
the extent that twenty-five percent (25%) or more of all Accounts from such
insurance company are not Eligible Third Party Receivables under clause (a),
above;

 

(b)                                 Accounts with respect to which the Borrower
does not have good, valid and marketable title thereto, free and clear of any
Encumbrance (other than (i) Encumbrances granted to the Collateral Agent, for
its benefit and the ratable benefit of the Secured Parties, pursuant to the
Security Documents, and (ii) Permitted Encumbrances of the type described in
clause (a) of such definition);

 

(c)                                  Accounts that are not subject to a first
priority security interest in favor of the Collateral Agent, for the benefit of
itself and the Secured Parties;

 

(d)                                 Accounts which are disputed, are with
recourse, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted (to the extent of such claim, counterclaim, offset or
chargeback); or

 

(e)                                  Accounts which the Administrative Agent
determines in its Permitted Discretion to be uncertain of collection.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

11

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Section 7.01. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived by the Administrative Agent
in writing or cured to the reasonable satisfaction of the Administrative Agent.

 

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the lesser of the Borrowing Base or the aggregate Commitments, over
(b) the outstanding Credit Extensions.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise Taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of

 

12

--------------------------------------------------------------------------------


 

America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.29(b)), any
withholding Tax that (i) is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.27(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Sections 2.27(e) or
(f).

 

“Existing Financing Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of July 10, 2001 between, among others, Duane Reade, as
Borrower, Duane Reade Inc., DRI I Inc., Duane Reade International, Inc. and
Duane Reade Realty, Inc., as Designated Guarantors, various financial
institutions as lenders party thereto and Fleet National Bank, as Administrative
Agent for the Lenders, as amended and in effect.

 

“FRF” means Fleet Retail Finance Inc., a Delaware corporation.

 

“FRF Concentration Account” shall have the meaning set forth in Section 2.22(c).

 

“FSI” means Fleet Securities, Inc., a Massachusetts corporation.

 

“Facility Guarantee” means the Guarantee executed by the Facility Guarantors in
favor of the Agents, the Issuing Bank and the Lenders.

 

“Facility Guarantors” means the Parent and each of its Subsidiaries, now
existing or hereafter created, other than Foreign Subsidiaries and the Borrower.

 

“Facility Guarantors Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by any Facility Guarantor to secure the
Facility Guarantee.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter entitled “Fee Letter” between the Borrower and the
Administrative Agent dated June 10, 2003, as such letter may from time to time
be amended.

 

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, treasurer, controller or assistant controller of the Borrower.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each March, June, September or
December of such Fiscal Year in accordance with the fiscal accounting calendar
of the Borrower.

 

13

--------------------------------------------------------------------------------


 

“Fiscal Year” means any period of twelve consecutive months ending on the last
Saturday of December of any calendar year.

 

“Fixed Charge Coverage Ratio” means, as to the Parent and its Subsidiaries, for
any period, the ratio of (a) (i) Consolidated EBITDA minus (ii) the sum of (A)
Capital Expenditures incurred during such period plus (B) federal, state and
foreign income Taxes paid in cash during such period, to (b) the sum of (i)
Consolidated Interest Expense for such period, plus (ii) CMLTD during such
period, plus (iii) Restricted Payments made in cash during such period, all as
determined in accordance with GAAP.  The Fixed Charge Ratio shall be calculated
on a trailing twelve fiscal months basis.

 

“Fleet” means Fleet National Bank, a national banking association.

 

“Fleet Disbursement Accounts” has the meaning provided therefor in Section
2.22(f).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.14(b).

 

“GAAP” means principles which are (a) consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and (b) consistently applied with past
financial statements of the Parent and its Subsidiaries adopting the same
principles.

 

“Gift Certificate and Merchandise Credit Liability” means, at any time, the
aggregate face value at such time of (a) outstanding gift certificates and gift
cards of the Borrower entitling the holder thereof to use all or a portion of
the certificate to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Borrower.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment

 

14

--------------------------------------------------------------------------------


 

thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation, provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.

 

“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

 

“Immaterial Foreign Subsidiary” means a Foreign Subsidiary which has tangible
net assets (as determined in accordance with GAAP) of less than $2,500,000.

 

“Incremental Loan Commitment Requirements” means, with respect to any request
for a Commitment Increase made pursuant to Section 2.02 or any provision of a
Commitment Increase on a given Commitment Increase Date, the satisfaction of
each of the following conditions:  (i) no Default or Event of Default then
exists, and (ii) the Borrower has not theretofore reduced the Commitments
pursuant to Section 2.16 hereof.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations which are without
recourse to the credit of such Person) or with respect to deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all Hedging Agreements, and (l)
the principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, Tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for Tax purposes but is classified as an operating
lease in accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other

 

15

--------------------------------------------------------------------------------


 

relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided therefor in Section 9.03(b).

 

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar month, and (b) with respect to
any LIBO Loan, on the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part, and, in addition, if such LIBO Loan has
an Interest Period of greater than 90 days, on the last day of the third month
of such Interest Period.

 

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect by notice to the Administrative Agent in
accordance with the provisions of this Agreement, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the calendar month of such Interest Period, (c) any Interest
Period which would otherwise end after the Termination Date shall end on the
Termination Date, and (d) notwithstanding the provisions of clause (c), no
Interest Period shall, unless approved by the Administrative Agent and all of
the Lenders, have a duration of less than one month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Advance Rate” means 74%.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
(after consultation with the Borrower (whose consent to any Inventory Reserve
shall not be required)) with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the market value of the Eligible Inventory. Without limiting the generality of
the foregoing, Inventory Reserves may include (but are not limited to) reserves
based on (i) obsolescence; (ii) seasonality; (iii) Shrink; (iv) imbalance; (v)
change in Inventory character; (vi) change in Inventory composition; (vii)
change in Inventory mix; (viii) markdowns (both permanent and point of sale);
(ix) retail markons and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events, and (x) out-of-date and/or expired Inventory.

 

“Investment” means (a) any stock, evidence of Indebtedness or other security of
another Person, (b) any loan, advance, contribution to capital, extension of
credit (except for current trade

 

16

--------------------------------------------------------------------------------


 

and customer accounts receivable for inventory sold or services rendered in the
ordinary course of business and payable in accordance with customary trade
terms) to another Person, (c) any purchase of (i) stock or other securities of
another Person, or (ii) the assets comprising a division or business unit or a
substantial part of the business of any Person (whether by purchase of assets or
securities), (d) any commitment or option to make any such purchase, or (e) any
other investment, in all cases whether now existing or hereafter made.

 

“Issuing Bank” means Fleet, in its capacity as the issuer of Letters of Credit
hereunder, and any successor to Fleet in such capacity (which may only be a
Lender selected by the Administrative Agent in its discretion). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which the Borrower is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement as set forth in Section 9.04(b).

 

“Letter of Credit” shall mean a letter of credit that is (i) issued pursuant to
this Agreement for the account of the Borrower, (ii) a Standby Letter of Credit
or Commercial Letter of Credit, (iii) issued in connection with the purchase of
Inventory by the Borrower and for other purposes for which the Borrower has
historically obtained letters of credit, or for any other purpose that is
reasonably acceptable to the Administrative Agent, and (iv) in form reasonably
satisfactory to the Issuing Bank.  All letters of credit issued under the
Existing Financing Agreement and outstanding on the Closing Date shall be deemed
to have been issued hereunder and shall for all purposes be deemed to be
“Letters of Credit” hereunder.

 

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.14.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.

 

“LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.

 

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

 

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate per annum as determined on the basis of the offered rates for deposits
in dollars, for a period of time comparable to such Interest Period which
appears on the “Telerate Page 3750” as of 11:00 a.m.

 

17

--------------------------------------------------------------------------------


 

London time on the day that is two (2) Business Days preceding the first day of
such Interest Period; provided, however, if the rate described above does not
appear on the Telerate System on any applicable interest determination date, the
LIBO Rate shall be the rate (rounded upward, if necessary, to the nearest 1/16
of 1%), determined on the basis of the offered rates for deposits in dollars for
a period of time comparable to such Interest Period which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Business Days preceding the first day of such
Interest Period as selected by Administrative Agent. In the event that the
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that a LIBO Rate pursuant to a LIBO Borrowing cannot be
obtained.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Line Fee” means a fee equal to 0.375% per annum (on the basis of actual days
elapsed in a year of 360 days) of the average daily balance of the difference
between (x) each Lender’s Commitment and (y) the sum of (i) such Lender’s
Commitment Percentage multiplied by the principal amount of Revolving Loans then
outstanding, and (ii) such Lender’s Commitment Percentage multiplied by the then
Letter of Credit Outstandings for each day commencing on the date hereof and
ending on but excluding the Termination Date.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guarantee, the Facility Guarantors Collateral Documents, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, or in connection with any transaction arising out of any cash
management, depository, investment, letter of credit, Hedging Agreement, or
other banking or financial services provided by the Administrative Agent, the
Collateral Agent or any of their respective Affiliates, each as amended and in
effect from time to time.

 

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

 

“Loans” shall mean all loans at any time made to the Borrower or for account of
the Borrower pursuant to this Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the
Parent and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent or the Lenders hereunder or thereunder.

 

18

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of the Borrower in an aggregate principal amount exceeding $10,000,000. 
For purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Hedging Agreement at such time shall
be calculated at the Agreement Value thereof.  In all events, “Material
Indebtedness” shall include Indebtedness under the Convertible Indenture
irrespective of the amounts due thereunder.

 

“Maturity Date” means July 21, 2008.

 

“Maximum Rate” has the meaning provided therefor in Section 9.12.

 

“Minority Lenders” has the meaning provided therefor in Section 9.02(d).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within the preceding five plan years
made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent or any
of its Subsidiaries or any ERISA Affiliate and at least one Person other than
the Parent, any Subsidiary or the ERISA Affiliate or (b) was so maintained and
in respect of which the Parent, any Subsidiary or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording Tax expenses and commissions) paid by any
Loan Party to third parties (other than Affiliates) in connection with such
event, and (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by any Loan Party as a result of such event to repay (or to
establish an escrow for the repayment of) Indebtedness (other than Loans) which
is secured by such asset and constitutes a Permitted Encumbrance that is senior
to the Lien of the Collateral Agent.

 

“Notes” shall mean (i) the promissory notes of the Borrower substantially in the
form of Exhibit B-1, each payable to the order of a Lender, evidencing the
Revolving Loans, and (ii) the promissory note of the Borrower substantially in
the form of Exhibit B-2, payable to the Swingline Lender, evidencing the
Swingline Loans.

 

“Obligations” means (a) the due and punctual payment by the Loan Parties of (i)
the principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Loan Party under any
federal or state bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Loans, as and when due, whether
at maturity, by acceleration, upon one or more dates set for prepayment

 

19

--------------------------------------------------------------------------------


 

or otherwise, (ii) each payment required to be made by the Loan Parties under
the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the
Secured Parties under the Credit Agreement and the other Loan Documents, and (b)
the due and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement, and the other Loan Documents, and (c) any transaction with FRF or
Fleet, or any of their respective Affiliates, which arises out of any cash
management, depository, investment, letter of credit, Hedging Agreement, or
other banking or financial services provided by any such Person.

 

“Organic Document” means, relative to any Loan Party, its partnership agreement,
its certificate of incorporation, its by-laws and all shareholder or equity
holder agreements, voting trusts and similar arrangements to which such Loan
Party is a party or which is applicable to its capital stock, its partnership
agreement and all other arrangements relating to the control or management of
such entity.

 

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the lesser of (a) the Commitments or (b) the Borrowing
Base.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Parent” means Duane Reade Inc., a Delaware corporation.

 

“Participation Register” has the meaning provided therefor in Section 9.04(e).

 

“Payment Conditions” means, at the time of determination, that (a) no Default or
Event of Default then exists or would arise as a result of the making of the
subject payment, and (b) prior to, as of, and, on a pro forma four Fiscal
Quarters basis after giving effect to, the subject payment, Excess Availability
(or with respect to pro forma calculations, average Excess Availability
projected for such period) shall be equal to or greater than thirty percent
(30%) of the then (or projected, as applicable) Borrowing Base.

 

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means an Investment in, a purchase of stock in, a
purchase of all or a substantial part of the assets or properties of any Person,
any exchange of securities with any Person, any transaction, merger or
consolidation or acquisition of all or a substantial portion of the assets of
any Person, or any acquisition of any retail store locations of any Person (each
of the foregoing an “Acquisition”) which satisfies each of the following
conditions:

 

20

--------------------------------------------------------------------------------


 

(i)  The Acquisition is of a business permitted to be conducted by the Borrower
pursuant to Section 6.03(b) hereof and the Person to be acquired, or whose
assets are to be acquired, shall be a United States company; and

 

(ii)  Prior to and after giving effect to the Acquisition, no Default or Event
of Default will exist or will arise therefrom; and

 

(iii)  The Person making the Acquisition must be a Loan Party or a Subsidiary
which will become a Loan Party in accordance with Section 5.13 hereof; and

 

(iv)  If the Parent or its Subsidiary shall merge with such other Person, such
Parent or Subsidiary shall be the surviving party of such merger; and

 

(v)  If such Person becomes a Subsidiary of a Loan Party, such Person shall
become a Loan Party in accordance with Section 5.13 hereof and the Loan Parties
(including such Person) shall take such steps as are necessary to grant to the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority security interest in all of the assets (including
capital stock) acquired in connection with such acquisition; and

 

(vi)  Prior to, as of, and, on a pro forma four Fiscal Quarters basis after
giving effect to, the subject acquisition, Excess Availability (or with respect
to pro forma calculations, average Excess Availability projected for such
period) shall be equal to or greater than thirty percent (30%) of the then
Borrowing Base, and the Borrower shall have delivered a certificate, together
with supporting documentation, reflecting compliance with the foregoing to the
Administrative Agent; and

 

(vii)  If, after giving effect to such acquisition, the aggregate consideration
paid (whether in cash, capital stock, assumption of indebtedness or otherwise)
for an Acquisition shall exceed $20,000,000, such Acquisition shall have been
approved by a majority of the Board of Directors (or the equivalent governing
body or a committee of the Board of Directors or such other body given
responsibility therefor) of the Person which is the subject of such Acquisition
and such Person shall not have announced that it will oppose such Acquisition or
shall not have commenced any action which alleges that such Acquisition will
violate Applicable Law.

 

“Permitted Discretion” means the Administrative Agent’s good faith judgment
based upon any factor or circumstance which it believes in good faith: (i) will
or could reasonably be expected to adversely affect the value of the Collateral,
the enforceability or priority of the Collateral Agent’s Liens thereon in favor
of the Secured Parties or the amount which the Collateral Agent and the Secured
Parties would likely receive (after giving consideration to delays in payment
and costs of enforcement) in the liquidation of such Collateral; (ii) suggests
that any collateral report or financial information delivered to the
Administrative Agent by or on behalf of any of the Loan Parties is incomplete,
inaccurate or misleading in any material respect; (iii) could reasonably be
expected to materially increase the likelihood of a bankruptcy, reorganization
or other insolvency proceeding involving any of the Loan Parties; or (iv)
creates or reasonably could be expected to create a Default or Event of
Default.  In exercising such judgment, the Administrative Agent may consider
such factors or circumstances already included

 

21

--------------------------------------------------------------------------------


 

in or tested by the definition of Eligible Credit Card Receivables, Eligible
in-Transit Inventory, Eligible Inventory, Eligible L/C Inventory or Eligible
Third Party Receivables, as well as any of the following: (A) the financial and
business climate and prospects of any of the Loan Parties’ industry and general
macroeconomic conditions; (B) changes in collection history and dilution with
respect to the Accounts; (C) changes in demand for and pricing of Inventory; (D)
changes in any concentration of risk with respect to Accounts or Inventory; (E)
any other factors or circumstances that will or could reasonably be expected to
have a Material Adverse Effect; (F) audits of books and records by third
parties, history of chargebacks or other credit adjustments, and (G) any other
factors that change or could reasonably be expected to change the credit risk of
lending to the Borrower on the security of the Accounts or Inventory.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(k);

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

 

(g)           Liens evidencing the consignment of pharmaceutical inventory to
the Borrower by Amerisource Bergen pursuant to the Amerisource Bergen Agreement.

 

provided that, except as provided in any one or more of clauses (a) through (g)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments” means each of the following:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United

 

22

--------------------------------------------------------------------------------


 

States of America), in each case maturing within one year from the date of
acquisition thereof;

 

(b)           Investments in commercial paper (i) issued by a corporation (other
than a Loan Party or an Affiliate of a Loan Party) organized under the laws of
any state of the United States or the District of Columbia maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s, or
(ii) issued by a Lender maturing within 270 days from the date of acquisition
thereof;

 

(c)           Investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and demand deposit and money market
deposit accounts issued or offered by, (i) any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000, or (ii) any Lender;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

 

(e)           short-term Tax exempt securities rated not lower than MIG-1/1+ by
either Moody’s or S&P with provisions for liquidity or maturity accommodations
of 183 days or less; and

 

(f)            Shares of investment companies that are registered under the
Investment Company Act of 1940, as amended, and invest solely in one or more of
the types of securities described in clauses (a) through (e) above.

 

provided that, notwithstanding the foregoing, no such Investments shall be
permitted unless (i) no Loans are then outstanding, and (ii) such Investments
are pledged to the Administrative Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Administrative Agent.

 

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its Permitted Discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under the Loan Documents, or
(b) which is otherwise in the Lenders’ interests; provided that Permitted
Overadvances shall not (i) exceed five percent (5%) of the then Borrowing Base
in the aggregate outstanding at any time or (ii) remain outstanding for more
than forty-five (45) consecutive Business Days, unless in case of clause (ii),
the Required Supermajority Lenders otherwise agree; and provided further that
the foregoing shall not (1) modify or abrogate any of the provisions of Section
2.07(f) hereof regarding the Lender’s obligations with respect to L/C
Disbursements, or (2) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and further

 

23

--------------------------------------------------------------------------------


 

provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions
(including any Overadvance or proposed Overadvance) would exceed the
Commitments.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pharmaceutical Laws” means federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledge Agreement” means the Pledge Agreement dated as of July 21, 2003 among
the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect from time to time.

 

“Prime Rate” shall mean, for any day, the higher of (a) the variable annual rate
of interest then most recently announced by Fleet at its head office in Boston,
Massachusetts as its “Prime Rate” and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% (0.50%) per annum. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer.  If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations thereof in accordance with the terms hereof, the Prime Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in Fleet’s Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in Fleet’s Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Prime Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.

 

“Receivables Advance Rate” means 85%.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

24

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning set forth in Section 101(22) of CERCLA.

 

“Required Lenders” shall mean, subject to the provisions of Section 8.14, at any
time, Lenders having Commitments greater than 50% of the Total Commitments, or
if the Commitments have been terminated, Lenders whose percentage of the
outstanding Obligations (after settlement and repayment of all Swingline Loans
by the Lenders) aggregate greater than 50% of all such Obligations, it being
understood, for avoidance of doubt, that any provision hereof that requires the
vote of the Required Lenders shall not require the consent of the holders of the
Obligations described in clause (c) of such definition (as such definition is in
effect on the Closing Date).

 

“Required Supermajority Lenders” shall mean, subject to the provisions of
Section 8.14, at any time, Lenders having Commitments outstanding representing
at least 66 2/3% of the Total Commitments outstanding or if the Commitments have
been terminated, Lenders whose percentage of the outstanding Obligations (after
settlement and repayment of all Swingline Loans by the Lenders) aggregate not
less than 66 2/3% of all such Obligations, it being understood, for the
avoidance of doubt, that any provision hereof that requires the vote of the
Required Supermajority Lenders shall not require the consent of the holders of
the Obligations described in clause (c) of such definition (as such definition
is in effect on the Closing Date).

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock of any Loan Party or any
Subsidiary or any option, warrant or other right to acquire any such shares of
capital stock of any Loan Party or any Subsidiary. Without limiting the
foregoing, “Restricted Payments” with respect to any Person shall also include
all payments made by such Person with any proceeds of a dissolution or
liquidation of such Person, but shall not include payments (whether in cash,
securities or other property) made by such Person in respect of stock
appreciation rights plans, equity incentive, achievement or similar plans in
effect on or after the Closing Date.

 

“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.01.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement dated as of July 21, 2003
among the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect from time to time.

 

25

--------------------------------------------------------------------------------


 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Facility Guarantors Collateral Documents, and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 5.13 or
5.14 to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.08(b) hereof.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent or any
of its Subsidiaries or any ERISA Affiliate and no Person other than the Parent,
its Subsidiaries or the ERISA Affiliate or (b) was so maintained and in respect
of which the Parent, any Subsidiary or any ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.  The amount of all Guarantees at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

26

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment, in form and on terms approved by the Agent in writing, to
the prior payment in full of the Obligations.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Swingline Lender” means FRF, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.06 hereof.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date, or
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated, or (iii) the date of the occurrence of any Event of
Default pursuant to Section 7.01(h) or 7.01(i) hereof.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments at such
time. As of the Closing Date, the Total Commitments aggregate $200,000,000.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including the
principal amount of Swingline Loans then outstanding) and (ii) the then Letter
of Credit Outstandings.

 

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such

 

27

--------------------------------------------------------------------------------


 

corporation, even though the right so to vote has been suspended by the
happening of such contingency.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02       Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03       Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect on the Closing Date, provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to reflect the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision shall have
been amended in accordance herewith.

 

ARTICLE II

 

Amount and Terms of Credit

 

SECTION 2.01       Commitment of the Lenders.

 

(a)           Each Lender severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to extend
credit to the Borrower on a revolving basis, in the form of Revolving Loans and
Letters of Credit and in an amount not to exceed the lesser of such Lender’s
Commitment or such Lender’s Commitment Percentage of the Borrowing Base, subject
to the following limitations:

 

28

--------------------------------------------------------------------------------


 

(i)            The aggregate outstanding amount of the Credit Extensions shall
not at any time exceed the lower of (i) $200,000,000 or, in each case, any other
amount to which the Commitments have then been increased or reduced by the
Borrower pursuant to Sections 2.02 or 2.16, and (ii) the then amount of the
Borrowing Base.

 

(ii)           No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.07. The Borrower
will not at any time permit the aggregate Letter of Credit Outstandings to
exceed $15,000,000.

 

(iii)          Subject to all of the other provisions of this Agreement,
Revolving Loans that are repaid may be reborrowed prior to the Termination Date.
No new Credit Extension, however, shall be made to the Borrower after the
Termination Date.

 

(b)           Each Borrowing of Revolving Loans (other than Swingline Loans)
shall be made by the Lenders pro rata in accordance with their respective
Commitments.  The failure of any Lender to make any Loan shall neither relieve
any other Lender of its obligation to fund its Loan in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.

 

SECTION 2.02       Increase in Total Commitment.

 

(a)           So long as the Incremental Loan Commitment Requirements are
satisfied, the Borrower shall have the right at any time, and from time to time,
to request an increase of the Total Commitments to an amount not to exceed
$225,000,000.  Any such requested increase shall be first made to all existing
Lenders on a pro rata basis. To the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Borrower, the Arranger may arrange for other Persons to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Total Commitments requested by the Borrower and
not accepted by the existing Lenders (each such increase by either means, a
“Commitment Increase,” and each such Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”); provided, however, that (i) no
Lender shall be obligated to provide a Commitment Increase as a result of any
such request by the Borrower, and (ii) any Additional Commitment Lender which is
not an existing Lender shall be subject to the approval of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Borrower (which approval
shall not be unreasonably withheld).  Each Commitment Increase shall be in a
minimum aggregate amount of at least $5,000,000 and in integral multiples of
$5,000,000 in excess thereof.

 

(b)           No Commitment Increase shall become effective unless and until
each of the following conditions have been satisfied:

 

(i)            the Borrower, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent may reasonably require;

 

29

--------------------------------------------------------------------------------


 

(ii)           the Incremental Loan Commitment Requirements shall have been
satisfied;

 

(iii)          the Borrower shall have paid such fees and other compensation to
the Additional Commitment Lenders as the Borrower and each such Additional
Commitment Lenders may agree;

 

(iv)          the Borrower shall have paid such arrangement fees to the
Administrative Agent and/or the Arranger as the Borrower and such Persons may
agree;

 

(v)           the Borrower shall deliver to the Administrative Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent, from counsel to the Borrower reasonably satisfactory
to the Administrative Agent (it being agreed that the counsel that delivers the
legal opinions on the Closing Date shall be satisfactory to the Administrative
Agent) and dated such date;

 

(vi)          to the extent requested by any Additional Commitment Lender, a
Note will be issued at the Borrower’s expense, to each such Additional
Commitment Lender, to be in conformity with requirements of Section 2.09 hereof
(with appropriate modification) to the extent necessary to reflect the new
Commitment of such Additional Commitment Lender; and

 

(vii)         the Borrower and the Additional Commitment Lenders shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested.

 

(c)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Commitment Increase (with each date of such
effectiveness being referred to herein as a “Commitment Increase Date”), and at
such time (i) the Total Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, (ii) Schedule 1.1 shall be deemed modified, without further action,
to reflect the revised Commitments and Commitment Percentages of the Lenders,
and (iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Total Commitments (including, without
limitation, Section 2.01(a)(i)).

 

(d)           In connection with Commitment Increases hereunder, the Lenders and
the Borrower agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrower shall, in coordination with the Administrative
Agent, (x) repay outstanding Loans of certain Lenders, and obtain Loans from
certain other Lenders (including the Additional Commitment Lenders), or (y) take
such other actions as reasonably may be required by the Administrative Agent, in
each case to the extent necessary so that all of the Lenders effectively
participate in each of the outstanding Loans pro rata on the basis of their
Commitment Percentages (determined after giving effect to any increase in the
Total Commitment pursuant to this Section 2.02), and (ii) the Borrower shall pay
to the Lenders any costs of the type referred to in Section 2.20 in connection
with any repayment and/or Loans required pursuant to preceding clause (i). 
Without limiting the Obligations of the Borrower provided for in this Section
2.02, the Administrative Agent and the Lenders agree that they will use their
best efforts to attempt to

 

30

--------------------------------------------------------------------------------


 

minimize the costs of the type referred to in Section 2.20 which the Borrower
would otherwise occur in connection with the implementation of an increase in
the Total Commitments.

 

SECTION 2.03       Reserves; Changes to Reserves.

 

(a)           The initial Inventory Reserves and Availability Reserves as of the
date of this Agreement are the following:

 

(i)          Shrink (an Inventory Reserve): In the sum of $5,000,000.

 

(b)           The Administrative Agent may hereafter, on three Business Days
notice to the Borrower, establish additional Reserves or change any of the
foregoing Reserves, in the exercise of the Permitted Discretion of the
Administrative Agent.

 

SECTION 2.04       Making of Loans.

 

(a)           Except as set forth in Sections 2.17 and 2.25, Loans (other than
Swingline Loans) by the Lenders shall be either Prime Rate Loans or LIBO Loans
as the Borrower may request subject to and in accordance with this Section 2.04,
provided that all Swingline Loans shall be only Prime Rate Loans. All Loans made
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, be Loans of the same Type. Each Lender may fulfill its Commitment with
respect to any Loan by causing any lending office of such Lender to make such
Loan; but any such use of a lending office shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of the applicable
Note. Each Lender shall, subject to its overall policy considerations, use
reasonable efforts (but shall not be obligated) to select a lending office which
will not result in the payment of increased costs by the Borrower pursuant to
Section 2.24. Subject to the other provisions of this Section 2.04 and the
provisions of Section 2.25, Borrowings of Loans of more than one Type may be
incurred at the same time, but no more than five (5) Borrowings of LIBO Loans
may be outstanding at any time.

 

(b)           The Borrower shall give the Administrative Agent three Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans and notice of each Borrowing of Prime Rate Loans on the
proposed day of each Borrowing. Any such notice, to be effective, must be
received by the Administrative Agent not later than 11:00 a.m., Boston time, on
the third Business Day in the case of LIBO Loans prior to the date on which, and
on the Business Day in the case of Prime Rate Loans that, such Borrowing is to
be made. Such notice shall be irrevocable and shall specify the amount of the
proposed Borrowing (which shall be in an integral multiple of $500,000, but not
less than $1,000,000 in the case of LIBO Loans and not less than $100,000 in the
case of Prime Rate Loans) and the date thereof (which shall be a Business Day)
and shall contain disbursement instructions.  Such notice shall specify whether
the Borrowing then being requested is to be a Borrowing of Prime Rate Loans or
LIBO Loans and, if LIBO Loans, the Interest Period with respect thereto. If no
election of Interest Period is specified in any such notice for a Borrowing of
LIBO Loans, such notice shall be deemed a request for an Interest Period of one
month. If no election is made as to the Type of Loan, such notice shall be
deemed a request for Borrowing of Prime Rate Loans. The Administrative Agent
shall promptly notify each Lender of its proportionate share of such Borrowing,
the date of such Borrowing, the Type of Borrowing being requested and the
Interest Period or Interest Periods applicable thereto, as appropriate. On the
borrowing date specified in such notice, each Lender shall make its share of the
Borrowing available at the office of the Administrative Agent at 100

 

31

--------------------------------------------------------------------------------


 

Federal Street, Boston, Massachusetts 02110, no later than 1:00 p.m., Boston
time, in immediately available funds. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to Prime Rate Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any Borrowing hereunder, the Administrative
Agent shall disburse such funds into a Fleet Disbursement Account or otherwise
in the manner specified in the notice of borrowing delivered by the Borrower and
shall use reasonable efforts to make the funds so received from the Lenders
available to the Borrower no later than 4:00 p.m., Boston time.

 

(c)           The Agent, without the request of the Borrower, may advance any
interest, fee, service charge, or other payment to which any Agent or their
Affiliates or any Lender is entitled from the Borrower pursuant hereto or any
other Loan Document and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby.  The Administrative Agent shall advise
the Borrower of any such advance or charge promptly after the making thereof.
Such action on the part of the Administrative Agent shall not constitute a
waiver of the Administrative Agent’s rights and the Borrower’s obligations under
Section 2.19(a). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.04(c) shall bear interest at the interest
rate then and thereafter applicable to Prime Rate Loans.

 

SECTION 2.05       Overadvances. The Agents and the Lenders have no obligation
to make any Loan or to provide any Letter of Credit if an Overadvance would
result. The Administrative Agent may, in its discretion, make Permitted
Overadvances without the Consent of the Lenders and each Lender shall be bound
thereby. Any Permitted Overadvances may constitute Swingline Loans. The making
of any Permitted Overadvance is for the benefit of the Borrower; such Permitted
Overadvances constitute Revolving Loans and Obligations. The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

 

SECTION 2.06       Swingline Loans

 

(a)           The Swingline Lender is authorized by the Lenders, but is not
obligated, to make Swingline Loans up to (i) $25,000,000 plus (ii) the Permitted
Overadvance, in the aggregate outstanding at any time, consisting only of Prime
Rate Loans, upon a notice of Borrowing received by the Administrative Agent and
the Swingline Lender (which notice, at the Swingline Lender’s discretion, may be
submitted prior to 1:00 p.m., Boston time, on the Business Day on which such
Swingline Loan is requested). Swingline Loans shall be subject to periodic
settlement with the Lenders under Section 2.08 below.

 

32

--------------------------------------------------------------------------------


 

(b)           Swingline Loans may be made only in the following circumstances:
(A) for administrative convenience, the Swingline Lender may, but is not
obligated to, make Swingline Loans in reliance upon the Borrower’s actual or
deemed representations under Section 4.02, that the applicable conditions for
borrowing are satisfied or (B) for Permitted Overadvances. If the conditions for
borrowing under Section 4.02 cannot be fulfilled, the Required Lenders may
direct the Swingline Lender to, and the Swingline Lender thereupon shall, cease
making Swingline Loans (other than Permitted Overadvances) until such conditions
can be satisfied or are waived in accordance with Section 9.02 hereof. Unless
the Required Lenders so direct the Swingline Lender, the Swingline Lender may,
but is not obligated to, continue to make Swingline Loans notwithstanding that
the conditions for borrowing under Section 4.02 cannot be fulfilled. No
Swingline Loans shall be made pursuant to this subsection (b) if the aggregate
outstanding amount of the Credit Extensions and Swingline Loans would exceed the
lower of (i) $200,000,000 or any other amount to which the Commitments have then
been increased or reduced by the Borrower pursuant to Sections 2.02 and 2.16,
and (ii) (other than with respect to Permitted Overadvances) the then amount of
the Borrowing Base.

 

SECTION 2.07       Letters of Credit.

 

(a)           Upon the terms and subject to the conditions herein set forth, the
Borrower may request the Issuing Bank, at any time and from time to time after
the date hereof and prior to the Termination Date, to issue, and subject to the
terms and conditions contained herein, the Issuing Bank shall issue, for the
account of the Borrower one or more Letters of Credit; provided that no Letter
of Credit shall be issued if after giving effect to such issuance (i) the
aggregate Letter of Credit Outstandings shall exceed $15,000,000, or (ii) the
aggregate Credit Extensions would exceed the limitation set forth in Section
2.01(a)(i); and provided, further, that no Letter of Credit shall be issued if
the Issuing Bank shall have received notice from the Administrative Agent or the
Required Lenders that the conditions to such issuance have not been met.

 

(b)           Each Standby Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date, provided that each Standby Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months or less (but not beyond the date that is five Business Days
prior to the Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

 

(c)           Each Commercial Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date 120 days after the date of the
issuance of such Commercial Letter of Credit and (ii) the date that is five
Business Days prior to the Maturity Date.

 

(d)           Drafts drawn under each Letter of Credit shall be reimbursed by
the Borrower in dollars on the same Business Day of any such drawing by paying
to the Administrative Agent an amount equal to such drawing not later than 12:00
noon, Boston time, on (i) the date that the Borrower shall have received notice
of such drawing, if such notice is received prior to 10:00 a.m., Boston time, on
such date, or (ii) the Business Day immediately following the day that the
Borrower receive such notice, if such notice is received after 10:00 a.m.,
Boston time on the day of drawing, provided that the Borrower may, subject to
the conditions to borrowing set

 

33

--------------------------------------------------------------------------------


 

forth herein, request in accordance with Section 2.04 that such payment be
financed with a Revolving Loan consisting of a Prime Rate Loan or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Prime Rate Loan or Swingline Loan. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make payment thereunder, provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to any such payment.

 

(e)           If the Issuing Bank shall make any L/C Disbursement, then, unless
the Borrower shall reimburse the Issuing Bank in full on the date such payment
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrower reimburses the Issuing Bank therefor, at the rate per annum then
applicable to Prime Rate Loans, provided that, if the Borrower fails to
reimburse such Issuing Bank when due pursuant to paragraph (d) of this Section,
then Section 2.11 shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (g) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(f)            Immediately upon the issuance of any Letter of Credit by the
Issuing Bank (or the amendment of a Letter of Credit increasing the amount
thereof), and without any further action on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have sold to each Lender, and each such Lender
shall be deemed unconditionally and irrevocably to have purchased from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Commitment Percentage, in such
Letter of Credit, each drawing thereunder and the obligations of the Borrower
under this Agreement and the other Loan Documents with respect thereto. Upon any
change in the Commitments pursuant to Sections 2.02 or 9.04, it is hereby agreed
that with respect to all Letter of Credit Outstandings, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Commitment Percentages of the assigning and assignee Lenders. Any action taken
or omitted by the Issuing Bank under or in connection with a Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall not create for the Issuing Bank any resulting liability to any Lender.

 

(g)           In the event that the Issuing Bank makes any L/C Disbursement and
the Borrower shall not have reimbursed such amount in full to the Issuing Bank
pursuant to this Section 2.07, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of the Issuing Bank the amount of such Lender’s Commitment
Percentage of such unreimbursed payment in dollars and in same day funds. If the
Issuing Bank so notifies the Administrative Agent, and the Administrative Agent
so notifies the Lenders prior to 11:00 a.m., Boston time, on any Business Day,
each such Lender shall make available to the Issuing Bank such Lender’s
Commitment Percentage of the amount of such payment on such Business Day in same
day funds (or if such notice is received by the Lenders after 11:00 a.m., Boston
time on the day of receipt, payment shall be made on the immediately following
Business Day). If and to the extent such Lender shall not have so made its
Commitment Percentage of the amount of such payment available to the Issuing
Bank, such

 

34

--------------------------------------------------------------------------------


 

Lender agrees to pay to the Issuing Bank, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Issuing Bank
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Each Lender agrees to fund its Commitment Percentage of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of Sections 2.01 or 2.07, or the occurrence of the
Termination Date. The failure of any Lender to make available to the Issuing
Bank its Commitment Percentage of any payment under any Letter of Credit shall
neither relieve any Lender of its obligation hereunder to make available to the
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
on the date required, as specified above, nor increase the obligation of such
other Lender. Whenever any Lender has made payments to the Issuing Bank in
respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation.

 

(h)           Whenever the Borrower desires that the Issuing Bank issue a Letter
of Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give to the Issuing Bank and the Administrative
Agent at least two Business Days’ prior written (including telegraphic, telex,
facsimile or cable communication) notice (or such shorter period as may be
agreed upon in writing by the Issuing Bank and the Borrower) specifying the date
on which the proposed Letter of Credit is to be issued, amended, renewed or
extended (which shall be a Business Day), the stated amount of the Letter of
Credit so requested, the expiration date of such Letter of Credit, the name and
address of the beneficiary thereof, and the provisions thereof. If requested by
the Issuing Bank, the Borrower shall also submit a letter of credit application
on the Issuing Bank’s standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit.

 

(i)            The obligations of the Borrower to reimburse the Issuing Bank for
any L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrower may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Administrative Agent, the
Lenders, the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the

 

35

--------------------------------------------------------------------------------


 

control of the Issuing Bank, provided that the foregoing provisions of this
subparagraph (i) shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(j)            If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in the Cash Collateral Account an amount
in cash equal to 103% of the Letter of Credit Outstandings as of such date plus
any accrued and unpaid interest thereon. Each such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Collateral Agent at the request of the Borrower and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held first for the satisfaction of the
reimbursement obligations of the Borrower for the Letter of Credit Outstandings
at such time and thereafter be applied to satisfy other Obligations of the
Borrower under this Agreement.

 

SECTION 2.08       Settlements Amongst Lenders

 

(a)           The Swingline Lender may (but shall not be obligated to), at any
time, on behalf of the Borrower (which hereby authorizes the Swingline Lender to
act on its behalf in that regard) request the Administrative Agent to cause the
Lenders to make a Revolving Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with Section 2.06, which request may be made
regardless of whether the conditions set forth in Article IV have been
satisfied. Upon such request, each Lender shall make available to the
Administrative Agent the proceeds of such Revolving Loan for the account of the
Swingline Lender. If the Swingline Lender requires a Revolving Loan to be made
by the Lenders and the request therefor is received prior to 12:00 Noon, Boston
time, on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m., Boston time, that day; and, if the request
therefor is received after 12:00 Noon, Boston time, then no later than 3:00
p.m., Boston time, on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent or the Swingline Lender. If and to the
extent

 

36

--------------------------------------------------------------------------------


 

any Lender shall not have so made its transfer to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(b)           The amount of each Lender’s Commitment Percentage of outstanding
Revolving Loans (excluding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (excluding Swingline Loans) and
repayments of Revolving Loans (excluding Swingline Loans) received by the
Administrative Agent as of 3:00 p.m., Boston time, on the first Business Day
following the end of the period specified by the Administrative Agent (such
date, the “Settlement Date”).

 

(c)           The Administrative Agent shall deliver to each of the Lenders
promptly after the Settlement Date a summary statement of the amount of
outstanding Revolving Loans (excluding Swingline Loans) for the period and the
amount of repayments received for the period. As reflected on the summary
statement, each Lender shall transfer to the Administrative Agent (as provided
below), or the Administrative Agent shall transfer to each Lender, such amounts
as are necessary to insure that, after giving effect to all such transfers, the
amount of Revolving Loans made by each Lender with respect to Revolving Loans
(excluding Swingline Loans) shall be equal to such Lender’s applicable
Commitment Percentage of Revolving Loans (excluding Swingline Loans) outstanding
as of such Settlement Date. If the summary statement requires transfers to be
made to the Administrative Agent by the Lenders and is received prior to 12:00
Noon, Boston time, on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m., Boston time, that day; and,
if received after 12:00 Noon, Boston time, then no later than 3:00 p.m., Boston
time, on the next Business Day. The obligation of each Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

SECTION 2.09       Notes; Repayment of Loans.

 

(a)           The Loans made by each Lender (and to the Swingline Lender, with
respect to Swingline Loans) shall be evidenced by a Note duly executed on behalf
of the Borrower, dated the Closing Date, in substantially the form attached
hereto as Exhibit B-1 or B-2, as applicable, payable to the order of each such
Lender (or the Swingline Lender, as applicable) in an aggregate principal amount
equal to such Lender’s Commitment (or, in the case of the Note evidencing the
Swingline Loans, $25,000,000).

 

(b)           The outstanding principal balance of all Swingline Loans shall be
repaid on the earlier of the Termination Date or on the date otherwise requested
by the Swingline Lender in accordance with the provisions of Section 2.08(a).
The outstanding principal balance of all other Obligations shall be payable on
the Termination Date (subject to earlier repayment as provided below). Each Note
shall bear interest from the date thereof on the outstanding principal balance
thereof as set forth in this Article II. Each Lender is hereby authorized by the
Borrower to

 

37

--------------------------------------------------------------------------------


 

endorse on a schedule attached to each Note delivered to such Lender (or on a
continuation of such schedule attached to such Note and made a part thereof), or
otherwise to record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, each payment of interest on any such
Loan and the other information provided for on such schedule; provided, however,
that the failure of any Lender to make such a notation or any error therein
shall not affect the obligation of the Borrower to repay the Loans made by such
Lender in accordance with the terms of this Agreement and the applicable Notes.

 

(c)           Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrower will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

 

SECTION 2.10       Interest on Loans.

 

(a)           Subject to Section 2.11, each Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum that shall be equal to the then
Prime Rate, plus the Applicable Margin for Prime Rate Loans.

 

(b)           Subject to Section 2.11, each LIBO Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal, during each Interest Period applicable thereto,
to the Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin
for LIBO Loans.

 

(c)           Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, at maturity (whether by acceleration
or otherwise), after such maturity on demand and (with respect to LIBO Loans)
upon any repayment or prepayment thereof (on the amount prepaid).

 

SECTION 2.11       Default Interest.

 

Effective upon the occurrence of any Event of Default and at all times
thereafter while such Event of Default is continuing, at the option of the
Administrative Agent or upon the direction of the Required Lenders, interest
shall accrue on all outstanding Loans (including Swingline Loans) (after as well
as before judgment, as and to the extent permitted by law) at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to the rate (including the Applicable Margin for Loans) in effect
from time to time plus 2.00% per annum, and such interest shall be payable on
demand.

 

SECTION 2.12       Certain Fees.

 

The Borrower shall pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Fee Letter as and when payment
of such fees is due as therein set forth.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.13       Unused Commitment Fee.

 

Each Lender shall be paid the Line Fee at the times and in the manner set forth
below.  The Borrower shall pay to the Administrative Agent for the account of
the Lenders, a commitment fee (the “Commitment Fee”) equal to 0.375% per annum
(on the basis of actual days elapsed in a year of 360 days) of the average daily
balance of the Unused Commitment for each day commencing on and including the
Closing Date and ending on but excluding the Termination Date. The Commitment
Fee so accrued in any calendar month shall be payable on the first Business Day
of the immediately succeeding calendar month, except that all Commitment Fees so
accrued as of the Termination Date shall be payable on the Termination Date.  If
the Commitment Fee actually paid by the Borrower is insufficient to pay the Line
Fee due the Lenders, the deficiency shall be paid to the Lenders by the
Swingline Lender from its own funds (and the Borrower shall have no liability
with respect thereto).  The Administrative Agent shall pay the Commitment Fee
(and any amounts payable by the Swingline Lender hereunder) to the Lenders based
upon their Commitment Percentages of the aggregate Line Fee due to all Lenders;
provided that for purposes of calculating the share of any Person which is both
the Swingline Lender and a Lender, such Person’s share shall be equal to the
difference between (i) such Person’s Commitment, and (ii) the sum of (A) such
Person’s Commitment Percentage of the principal amount of Revolving Loans then
outstanding (including the principal amount of Swingline Loans then
outstanding), and (B) such Person’s Commitment Percentage of the then Letter of
Credit Outstandings.

 

SECTION 2.14       Letter of Credit Fees.

 

(a)                                  The Borrower shall pay the Administrative
Agent, for the account of the Lenders, on the first day of each calendar
quarter, in arrears, a fee (each, a “Letter of Credit Fee”) equal to the
following per annum percentages of the average face amount of the following
categories of Letters of Credit outstanding during the subject quarter:

 

(i)            Standby Letters of Credit:  At a per annum rate equal to the then
Applicable Margin for LIBO Loans.

 

(ii)           Commercial Letters of Credit:  At a per annum rate equal to the
then Applicable Margin for LIBO Loans minus 0.50%.

 

(iii)          After the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent or upon the direction of the
Required Lenders, the Letter of Credit Fee shall be increased by an amount equal
to two percent (2%) per annum.

 

(b)           The Borrower shall pay to the Administrative Agent, for the
account of the Issuing Bank, and in addition to all Letter of Credit Fees
otherwise provided for hereunder, such fronting fees (each, a “Fronting Fee”)
and such other fees and charges in connection with the issuance, negotiation,
settlement, amendment and processing of each Letter of Credit issued by the
Issuing Bank as are customarily imposed by the Issuing Bank from time to time in
connection with letter of credit transactions.

 

(c)           All Letter of Credit Fees shall be calculated on the basis of a
360-day year and actual days elapsed.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.15       Nature of Fees.

 

All fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent, for the respective accounts of the Administrative Agent,
the Issuing Bank, and the Lenders, as provided herein. All fees shall be fully
earned on the date when due and shall not be refundable under any circumstances.

 

SECTION 2.16       Termination or Reduction of Commitments.

 

(a)           Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments.
Each such reduction shall be in the principal amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof. Each such reduction or
termination shall (i) be applied ratably to the Commitments of each Lender and
(ii) be irrevocable when given. At the effective time of each such reduction or
termination, the Borrower shall pay to the Administrative Agent for application
as provided herein (i) all Commitment Fees accrued on the amount of the
Commitments so terminated or reduced through the date thereof, and (ii) any
amount by which the Credit Extensions outstanding on such date exceed the amount
to which the Commitments are to be reduced effective on such date, in each case
pro rata based on the amount prepaid.

 

(b)           The Commitments shall immediately terminate, without any notice or
further action, upon any Change in Control unless all of the Required Lenders
otherwise agree.

 

SECTION 2.17       Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a LIBO Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that,
as a result of a Change in Law after the Closing Date, the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Borrowing shall be ineffective and (ii) if any Borrowing
Request requests a LIBO Borrowing, such Borrowing shall be made as a Borrowing
of Prime Rate Loans.

 

SECTION 2.18       Conversion and Continuation of Loans.

 

The Borrower shall have the right at any time, on three Business Days’ prior
irrevocable notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m., Boston
time, on the third Business Day

 

40

--------------------------------------------------------------------------------


 

preceding the date of any conversion), (x) to convert any outstanding Borrowings
of Loans (but in no event Swingline Loans) of one Type (or a portion thereof) to
a Borrowing of Loans of the other Type or (y) to continue an outstanding
Borrowing of LIBO Loans for an additional Interest Period, subject to the
following:

 

(a)           no Borrowing of Loans may be converted into, or continued as, LIBO
Loans at any time when an Event of Default has occurred and is continuing;

 

(b)           if less than a full Borrowing of Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Perecentages in accordance with the respective principal amounts of the Loans
comprising such Borrowing held by such Lenders immediately prior to such
conversion;

 

(c)           the aggregate principal amount of Loans being converted into or
continued as LIBO Loans shall be in an integral of $500,000 and at least
$1,000,000;

 

(d)           each Lender shall effect each conversion by applying the proceeds
of its new LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being
so converted;

 

(e)           the Interest Period with respect to a Borrowing of LIBO Loans
effected by a conversion or in respect to the Borrowing of LIBO Loans being
continued as LIBO Loans shall commence on the date of conversion or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

 

(f)            a Borrowing of LIBO Loans may be converted only on the last day
of an Interest Period applicable thereto;

 

(g)           each request for a conversion or continuation of a Borrowing of
LIBO Loans which fails to state an applicable Interest Period shall be deemed to
be a request for an Interest Period of one month; and

 

(h)           no more than five (5) Borrowings of LIBO Loans may be outstanding
at any time.

 

If the Borrower does not give notice to convert any Borrowing of LIBO Loans, or
does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans, in each case as provided above, such Borrowing shall
automatically be converted to a Borrowing of Prime Rate Loans at the expiration
of the then-current Interest Period. The Administrative Agent shall, after it
receives notice from the Borrower, promptly give each Lender notice of any
conversion, in whole or part, of any Loan made by such Lender.

 

SECTION 2.19       Mandatory Prepayment; Commitment Termination; Cash
Collateral.

 

The outstanding Obligations shall be subject to mandatory prepayment as follows:

 

(a)           If at any time the amount of the Credit Extensions exceeds the
lower of (i) the then amount of the Commitments and (ii) the then amount of the
Borrowing Base, the Borrower will immediately upon notice from the
Administrative Agent (A) prepay the Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Loans such excess has not been eliminated, deposit cash into the
Cash Collateral Account in an amount equal to 103% of the Letters of Credit
Outstanding.

 

41

--------------------------------------------------------------------------------


 

(b)           The Revolving Loans shall be repaid daily in accordance with the
provisions of Section 2.23 hereof.

 

(c)           All Obligations shall be immediately repaid in full upon any
Change in Control unless all of the Required Lenders otherwise agree.

 

(d)           Subject to the provisions of Sections 2.19(a) and (b), outstanding
Prime Rate Loans shall be prepaid before outstanding LIBO Loans are prepaid.
Each partial prepayment of LIBO Loans shall be in an integral multiple of
$500,000. No prepayment of LIBO Loans shall be permitted pursuant to this
Section 2.19 other than on the last day of an Interest Period applicable
thereto, unless the Borrower simultaneously reimburses the Lenders for all
“Breakage Costs” (as defined in Section 2.20(b) below) associated therewith. In
order to avoid such Breakage Costs, as long as no Event of Default has occurred
and is continuing, at the request of the Borrower, the Administrative Agent
shall hold all amounts required to be applied to LIBO Loans in the Cash
Collateral Account and will apply such funds to the applicable LIBO Loans at the
end of the then pending Interest Period therefor and such LIBO Loans shall
continue to bear interest at the rate set forth in Section 2.10 until the
amounts in the Cash Collateral Account have been so applied (provided that the
foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans shall result in the aggregate principal amount of the
LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000. Except as provided in Section 2.16 and Section 2.19(c), any
prepayment of the Revolving Loans shall not permanently reduce the Commitments.

 

(e)           All amounts required to be applied to all Loans hereunder (other
than Swingline Loans) shall be applied ratably in accordance with each Lender’s
Commitment Percentage.

 

(f)            Upon the Termination Date, the Commitments and the credit
facility provided hereunder shall be terminated in full and the Borrower shall
pay, in full and in cash, all outstanding Loans and all other outstanding
Obligations.

 

SECTION 2.20       Optional Prepayment of Loans; Reimbursement of Lenders.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay outstanding Loans in whole or in part, (x) with respect to LIBO
Loans, upon at least two (2) Business Days’ prior written, telex or facsimile
notice to the Administrative Agent prior to 11:00 a.m., Boston time, and (y)
with respect to Prime Rate Loans, on the same Business Day if written, telex or
facsimile notice is received by the Administrative Agent prior to 1:00 p.m.,
Boston time, subject to the following limitations:

 

(i)            Subject to Section 2.19, all prepayments shall be paid to the
Administrative Agent for application, first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Loans ratably in
accordance with each Lender’s Commitment Percentage, and third, to the funding
of a cash collateral deposit in the Cash Collateral Account in an amount equal
to 103% of all Letter of Credit Outstandings.

 

(ii)           Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. Each partial prepayment of

 

42

--------------------------------------------------------------------------------


 

LIBO Loans shall be in an integral multiple of $500,000. No prepayment of LIBO
Loans shall be permitted pursuant to this Section 2.20 other than on the last
day of an Interest Period applicable thereto, unless the Borrower simultaneously
reimburses the Lenders for all “Breakage Costs” (as defined in Section 2.20(b)
below) associated therewith. No partial prepayment of a Borrowing of LIBO Loans
shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $1,000,000.

 

(iii)          Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be irrevocable and shall commit the Borrower to
prepay such Loan by the amount and on the date stated therein. The
Administrative Agent shall, promptly after receiving notice from the Borrower
hereunder, notify each Lender of the principal amount and Type of the Loans held
by such Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.

 

(b)          The Borrower shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released (i)
resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence of an Event of Default) of any LIBO Loan required or
permitted under this Agreement, if such Loan is prepaid other than on the last
day of the Interest Period for such Loan or (ii) in the event that after the
Borrower delivers a notice of borrowing under Section 2.04 in respect of LIBO
Loans, such Loans are not made on the first day of the Interest Period specified
in such notice of borrowing for any reason other than a breach by such Lender of
its obligations hereunder or the delivery of any notice pursuant to Section
2.17. Such loss shall be the amount as reasonably determined by such Lender as
the excess, if any, of (A) the amount of interest which would have accrued to
such Lender on the amount so paid or not borrowed at a rate of interest equal to
the Adjusted LIBO Rate for such Loan, for the period from the date of such
payment or failure to borrow to the last day (x) in the case of a payment or
refinancing with Prime Rate Loans other than on the last day of the Interest
Period for such Loan, of the then current Interest Period for such Loan or (y)
in the case of such failure to borrow, of the Interest Period for such Loan
which would have commenced on the date of such failure to borrow, over (B) the
amount of interest which would have accrued to such Lender on such amount by
investing such amount in United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the last day of the applicable Interest Period (collectively,
“Breakage Costs”). Any Lender demanding reimbursement for such loss shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined.

 

(c)           In the event the Borrower fails to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.20(a), the
Borrower on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
loss incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss as

 

43

--------------------------------------------------------------------------------


 

 

determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined.

 

(d)           Whenever any partial prepayment of Loans are to be applied to LIBO
Loans, such LIBO Loans shall be prepaid in the chronological order of their
Interest Payment Dates.

 

SECTION 2.21       Maintenance of Loan Account; Statements of Account.

 

(a)           The Administrative Agent shall maintain an account on its books in
the name of the Borrower (the “Loan Account”) which will reflect (i) all
Swingline Loans, all Revolving Loans and other advances made by the Lenders to
the Borrower or for the Borrower’s account, (ii) all L/C Disbursements, fees and
interest that have become payable as herein set forth, and (iii) any and all
other Obligations that have become payable.

 

(b)           The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or otherwise for the Borrower’s account,
including all amounts received in the FRF Concentration Account from the Blocked
Account Banks, and the amounts so credited shall be applied as set forth
in Section 2.23(a). After the end of each month, the Administrative Agent shall
send to the Borrower a statement accounting for the charges, loans, advances and
other transactions occurring among and between the Administrative Agent, the
Lenders and the Borrower during that month. The monthly statements shall, absent
manifest error, be final, conclusive and binding on the Borrower.

 

SECTION 2.22       Cash Receipts.

 

(a)           Annexed hereto as Schedule 2.22(a) is a list of all present DDAs,
which Schedule includes, with respect to each depository (i) the name and
address of that depository; (ii) the account number(s) maintained with such
depository; and (iii) to the extent known, a contact person at such depository.

 

(b)           Annexed hereto as Schedule 2.22(b) is a list describing all
arrangements to which the Borrower is a party with respect to the payment to the
Borrower of the proceeds of all credit card charges for sales by the Borrower.

 

(c)           On or prior to the Closing Date, the Borrower shall (i) deliver to
the Administrative Agent notifications executed on behalf of the Borrower to
each depository institution with which any DDA is maintained in form
satisfactory to the Administrative Agent, of the Administrative Agent’s interest
in such DDA (each, a “DDA Notification”), and (ii) deliver to the Administrative
Agent notifications to each of the Borrower’s credit card clearinghouses and
processors of notice in form satisfactory to the Administrative Agent, (each, a
“Credit Card Notification”), and (iii) enter into agency agreements with the
banks maintaining the deposit accounts identified on Schedule 2.22(c)
(collectively, the “Blocked Accounts”), which agreements (the “Blocked Account
Agreements”) shall be in form and substance satisfactory to the Administrative
Agent. The DDA Notifications, Credit Card Notifications and Blocked Account
Agreements shall require the sweep on each Business Day of all available cash
receipts from the sale of Inventory and other assets, all collections of
Accounts, all Net Proceeds, and all other cash payments (but excluding any and
all cash proceeds received by the Borrower or any of its Subsidiaries in respect
of key-man life insurance policies, split-level insurance policies or similar
policies maintained for the benefit of, and providing retirement or casualty
benefits for, directors and officers of the Borrower, and the spouses, heirs and
direct descendants of such

 

44

--------------------------------------------------------------------------------


 

Persons) received by the Borrower from any Person or from any source or on
account of any sale or other transaction or event (all such cash receipts and
collections, “Cash Receipts”), to a concentration account maintained by the
Collateral Agent at Fleet (the “FRF Concentration Account”). In that regard, the
Borrower shall cause the ACH or wire transfer to a Blocked Account or to the FRF
Concentration Account, no less frequently than daily (and whether or not there
is then an outstanding balance in the Loan Account) of (A) the then contents of
each DDA, each such transfer to be net of any minimum balance, not to exceed
$2,500, as may be required to be maintained in the subject DDA by the bank at
which such DDA is maintained; and (B) the proceeds of all credit card charges
not otherwise provided for pursuant hereto.  Further, whether or not any
Obligations are then outstanding, the Borrower shall cause the ACH or wire
transfer to the FRF Concentration Account, no less frequently than daily, of the
then entire ledger balance of each Blocked Account, net of such minimum balance,
not to exceed $2,500, as may be required to be maintained in the subject Blocked
Account by the bank at which such Blocked Account is maintained. In the event
that, notwithstanding the provisions of this Section 2.22, the Borrower receives
or otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by the Borrower for the
Administrative Agent and shall not be commingled with any of the Borrower’s
other funds or deposited in any account of the Borrower and shall, within two
Business Days after receipt, either be deposited into a Blocked Account or the
FRF Concentration Account, or dealt with in such other fashion as the Borrower
may be instructed by the Administrative Agent.

 

(d)           The Borrower shall accurately report to the Administrative Agent
all amounts deposited in the Blocked Accounts (other than any such amounts
deposited with Fleet) to ensure the proper transfer of funds as set forth above.
If at any time other than the times set forth above any cash or cash equivalents
owned by the Borrower are deposited to any account, or held or invested in any
manner, otherwise than in a Blocked Account that is subject to a Blocked Account
Agreement, the Administrative Agent shall require the Borrower to close such
account and have all funds therein transferred to an account maintained by the
Administrative Agent at Fleet and all future deposits made to a Blocked Account
which is subject to a Blocked Account Agreement.

 

(e)           The Borrower may close DDAs or Blocked Accounts and/or open new
DDAs or Blocked Accounts, subject to the execution and delivery to the
Administrative Agent of appropriate DDA Notifications or Blocked Account
Agreements (unless expressly waived by the Administrative Agent) consistent with
the provisions of this Section 2.22 and otherwise satisfactory to the
Administrative Agent. Unless consented to in writing by the Administrative
Agent, the Borrower may not maintain any bank accounts (other than accounts that
in the aggregate have balances of $2,500 or less) or enter into any agreements
with credit card processors other than the ones expressly contemplated herein.

 

(f)            The Borrower may also maintain with the Administrative Agent at
Fleet one or more disbursement accounts (the “Fleet Disbursement Accounts”) to
be used by the Borrower for disbursements and payments (including payroll) in
the ordinary course of business or as otherwise permitted hereunder. The only
Disbursement Accounts as of the Closing Date are those described in Schedule
2.22(f).

 

(g)           The FRF Concentration Account is, and shall remain, under the sole
dominion and control of the Collateral Agent. The Borrower acknowledges and
agrees that (i) the Borrower has no right of withdrawal from the FRF
Concentration Account, (ii) the funds on deposit in the FRF Concentration
Account shall continue to be collateral security for all of the Obligations and

 

45

--------------------------------------------------------------------------------


 

(iii) the funds on deposit in the FRF Concentration Account shall be applied as
provided in Section 2.23(a).

 

SECTION 2.23       Application of Payments.

 

(a)           As long as the Obligations have not been accelerated, all amounts
received in the FRF Concentration Account from any source, including the Blocked
Account Banks, shall be applied in the following order: first, to pay interest
due and payable on Credit Extensions and to pay fees and expense reimbursements
and indemnification then due and payable to the Administrative Agent, FSI, the
Issuing Bank, the Collateral Agent, and the Lenders (other than fees, expenses
and indemnifications relating to Obligations described in clause SIXTH of this
Section 2.23(a)); second to repay outstanding Swingline Loans; third, to repay
other outstanding Revolving Loans that are Prime Rate Loans and all outstanding
reimbursement obligations under Letters of Credit; fourth, to repay outstanding
Revolving Loans that are LIBO Loans and all Breakage Costs due in respect of
such repayment pursuant to Section 2.20(b) or, at the Borrower’s option (if no
Event of Default has occurred and is then continuing), to fund a cash collateral
deposit to the Cash Collateral Account sufficient to pay, and with direction to
pay, all such outstanding LIBO Loans on the last day of the then-pending
Interest Period therefor; fifth if an Event of Default then exists, to fund a
cash collateral deposit in the Cash Collateral Account in an amount equal to
103% of all Letter of Credit Outstandings; sixth, to pay all other Obligations
that are then outstanding and then due and payable, including without
limitation, all Obligations arising out of any cash management, depository,
investment, letter of credit, Hedging Agreement, or other banking or financial
services provided by FRF or Fleet. If all Obligations are paid, any excess
amounts shall be deposited in a separate cash collateral account, and as long as
no Event of Default then exists, shall be released to the Borrower upon the
request of the Borrower and utilized by the Borrower prior to any further
Revolving Loans being made. Any other amounts received by the Administrative
Agent, the Issuing Bank, the Collateral Agent, or any Lender as contemplated by
Section 2.22 shall also be applied in the order set forth above in this Section
2.23.

 

(b)           All credits against the Obligations shall be conditioned upon
final payment to the Administrative Agent of the items giving rise to such
credits. If any item deposited to the FRF Concentration Account and credited to
the Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the Loan Account
and the Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Bank and the Lenders against all claims and losses resulting from
such dishonor or return.

 

SECTION 2.24       Increased Costs.

 

(a)                               If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition (not including, for the avoidance of doubt, any
condition with respect to Taxes, which shall only give rise to additional
payments to the extent provided

 

46

--------------------------------------------------------------------------------


 

by Section 2.27) affecting this Agreement or LIBO Loans made by such Lender or
any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.

 

SECTION 2.25       Change in Legality.

 

(a)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (x) any Change in Law shall make it unlawful for a Lender to
make or maintain a LIBO Loan or to give effect to its obligations as
contemplated hereby with respect to a LIBO Loan or (y) at any time any Lender
determines that the making or continuance of any of its LIBO Loans has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London interbank market or the position of such Lender in
the London interbank market, then, by written notice to the Borrower, such
Lender may (i) declare that LIBO Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrower for a LIBO Borrowing
shall, as to such Lender only, be deemed a request for a Prime Rate Loan unless
such declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans made by it be converted to Prime Rate Loans, in which
event all

 

47

--------------------------------------------------------------------------------


 

such LIBO Loans shall be automatically converted to Prime Rate Loans as of the
effective date of such notice as provided in paragraph (b) below. In the event
any Lender shall exercise its rights under clause (i) or (ii) of this paragraph
(a), all payments and prepayments of principal which would otherwise have been
applied to repay the LIBO Loans that would have been made by such Lender or the
converted LIBO Loans of such Lender shall instead be applied to repay the Prime
Rate Loans made by such Lender in lieu of, or resulting from the conversion of,
such LIBO Loans.

 

(b)           For purposes of this Section 2.25, a notice to the Borrower by any
Lender pursuant to paragraph (a) above shall be effective, if any LIBO Loans
shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the
Borrower.

 

SECTION 2.26       Payments; Sharing of Setoff.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of drawings under Letters of Credit, or of amounts payable
under Sections 2.20(b), 2.24 or 2.27, or otherwise) prior to 12:00 noon, Boston
time, on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 100
Federal Street, Boston, Massachusetts, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.20(b), 2.24, 2.27 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, except with respect to LIBO Borrowings, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.

 

(b)           All funds received by and available to the Administrative Agent to
pay principal, unreimbursed drawings under Letters of Credit, interest and fees
then due hereunder, shall be applied in accordance with the provisions of
Section 2.23(a) hereof or Section 6.02 of the Security Agreement, as applicable,
ratably among the parties entitled thereto in accordance with the amounts of
principal, unreimbursed drawings under Letters of Credit, interest, and fees
then due to such respective parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in drawings under Letters of
Credit or Swingline Loans resulting in such Lender’s receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
drawings under Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in drawings under Letters of
Credit and Swingline Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate

 

48

--------------------------------------------------------------------------------


 

amount of principal of and accrued interest on their respective Loans and
participations in drawings under Letters of Credit and Swingline Loans, provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.27       Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes, provided that if the
Borrower shall be required to deduct any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section) the
Agents, such Lender or the Issuing Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

49

--------------------------------------------------------------------------------


 

(c)           The Borrower shall indemnify the Agents, each Lender and the
Issuing Bank, within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Agents, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of an Agent, a Lender or the Issuing Bank setting
forth in reasonable detail the manner in which such amount was determined, shall
be presumed correct absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction in U.S. Federal withholding tax shall deliver to the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or any subsequent versions thereof or successors
thereto, or, in the case of a Foreign Lender claiming exemption from in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a (i) Form W-8BEN, or any subsequent
versions thereof or successors thereto and (ii) a certificate representing that
such Foreign Lender is not (A) a bank for purposes of Section 881(c) of the
Code, (B) is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and (C) is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code)), properly completed and duly executed by such Foreign Lender
claiming, as applicable, complete exemption from or reduced rate of, U.S.
Federal withholding Tax on payments by the Borrower under this Agreement and the
other Loan Documents, or in the case of a Foreign Lender claiming exemption for
“portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a “New Lending Office”). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Notwithstanding any other
provision of this Section 2.27(e), a Foreign Lender shall not be required to
deliver any form pursuant to this Section 2.27(e) that such Foreign Lender is
not legally able to deliver.

 

(f)            Upon the request of the Borrower, any Lender that is not a
Foreign Lender shall deliver to the Borrower two copies of United States
Internal Revenue Service Form W-9  or any subsequent versions thereof or
successors thereto, properly completed and duly executed.  If any Lender fails
to deliver Form W-9  or any subsequent versions thereof or successors thereto as
required herein, then the Borrower may withhold from any payment to such party
an amount equivalent to the applicable backup withholding Tax imposed by the
Code, without reduction.

 

50

--------------------------------------------------------------------------------


 

(g)           The Borrower shall not be required to indemnify any Lender or to
pay any additional amounts to any Lender in respect of U.S. Federal withholding
tax pursuant to paragraph (a) or (c) above to the extent that the obligation to
pay such additional amounts would not have arisen but for a failure by such
Lender to comply with the provisions of paragraphs (e) or (f) above. Should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall, at such Lender’s expense, take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

(h)           Each of the Lenders agrees that upon the occurrence of any
circumstances entitling such party to indemnification or additional amounts
pursuant to Section 2.27(a) or (c), such party shall use reasonable efforts to
take any action (including designating a new lending office and signing any
prescribed forms or other documentation appropriate in the circumstances) if
such action would reduce or eliminate any Tax (including penalties or interest,
as applicable) with respect to which such indemnification or additional amounts
may thereafter accrue.

 

(i)            If any Lender reasonably determines that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by the Borrower pursuant to subsection (a) or (c) above in respect
of payments under the Loan Documents, a current monetary benefit that it would
otherwise not have obtained and that would result in the total payments under
this Section 2.27 exceeding the amount needed to make such Lender whole, such
Lender shall pay to the Borrower, with reasonable promptness following the date
upon which it actually realizes such benefit, an amount equal to the lesser of
the amount of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses incurred in securing such refund, deduction or credit.

 

SECTION 2.28       Security Interests in Collateral.

 

To secure their Obligations under this Agreement and the other Loan Documents,
the Loan Parties shall grant to the Collateral Agent, for its benefit and the
ratable benefit of the other Secured Parties, a first-priority security interest
in all of the Collateral pursuant to the Security Documents.

 

SECTION 2.29       Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.24, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.27,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.24 or 2.27, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment; provided, however, that the
Borrower shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement on a date
after the Closing Date and (ii) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto.

 

51

--------------------------------------------------------------------------------


 

(b)           If any Lender requests compensation under Section 2.24, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.27,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, the
Issuing Bank and Swingline Lender, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.24 or
payments required to be made pursuant to Section 2.27, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Agents and the Lenders that:

 

SECTION 3.01       Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02       Authorization; Enforceability. The transactions contemplated
hereby and by the other Loan Documents to be entered into by each Loan Party are
within such Loan Party’s corporate or partnership and other powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each Loan Party that is a
party hereto and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party (as the
case may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03       Governmental Approvals; No Conflicts. The transactions to be
entered into contemplated by the Loan Documents (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as have been obtained or made and are in
full force and effect and except filings and recordings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any Applicable

 

52

--------------------------------------------------------------------------------


 

Law or the Organic Documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon any Loan Party or
its assets (including, without limitation, the Convertible Indenture), or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party, except Liens created under the Loan Documents.

 

SECTION 3.04       Financial Condition.  The Parent has heretofore furnished to
the Lenders the Consolidated balance sheet, and statements of income,
stockholders’ equity, and cash flows for the Parent and its Subsidiaries as of
and for the Fiscal Year ending December 28, 2002 and as of and for the Fiscal
Quarter ending March 29, 2003, certified by a Financial Officer of the Borrower.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Parent and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes. Since March
29, 2003, there have been no changes in the assets, liabilities, financial
condition, or business of the Parent and its Subsidiaries other than changes in
the ordinary course of business, the effect of which has had a Material Adverse
Effect.

 

SECTION 3.05       Properties. (a)  Except as disclosed in Schedules 3.05(c)(i)
and 3.05(c)(ii), each Loan Party has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
defects which could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           Each Loan Party owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Loan Parties does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(c)           Schedule 3.05(c)(i) sets forth the address (including county) of
all Real Estate that is owned by the Loan Parties, together with a list of the
holders of any mortgage or other Lien thereon as of the Closing Date. Schedule
3.05(c)(ii) sets forth the address (including county) of all Leases of the Loan
Parties, together with a list of the holders of any mortgage or other Lien on
the Borrower’s interest in such Lease as of the Closing Date.  Each of such
Leases is in full force and effect and the Loan Parties are not in default of
the terms thereof.

 

SECTION 3.06       Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings (including, without limitation, any relating to
any Pharmaceutical Law) by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting any Loan Party (i)  as to which there is a reasonable
probability of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than those set forth on Schedule 3.06) or (ii)
that involve any of the Loan Documents.

 

(b)           Except for the matters set forth on Schedule 3.06 and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability,

 

53

--------------------------------------------------------------------------------


 

(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the matters set forth on Schedule 3.06 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 3.07       Compliance with Laws and Agreements. Each Loan Party is in
compliance with all Applicable Law and all indentures, material agreements and
other instruments binding upon it or its property (including, without
limitation, the Convertible Indenture), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

 

SECTION 3.08       Investment and Holding Company Status. No Loan Party is (a)
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.09       Taxes. Except as set forth on Schedule 3.09 hereto, each Loan
Party has timely filed or caused to be filed all federal and state Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings, for which such Loan Party
has set aside on its books adequate reserves, and as to which no Lien has been
filed, or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  The Loan Parties do not intend
to treat any of the transactions contemplated by the Loan Documents as being a
“reportable transaction” within the meaning of 26 CFR 1.6011-4.

 

SECTION 3.10       ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11       Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any of them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of any of the reports, financial statements, certificates
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

54

--------------------------------------------------------------------------------


 

SECTION 3.12       Subsidiaries.

 

(a)           Schedule 3.12 sets forth the name of, and the ownership interest
of each Loan Party in each Subsidiary as of the Closing Date. There is no other
capital stock or ownership interest of any class outstanding as of the Closing
Date. The Loan Parties are not party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities as of the Closing Date.

 

(b)           The Parent and its Subsidiaries have received the consideration
for which the capital stock and other ownership interests was authorized to be
issued and have otherwise complied with all legal requirements relating to the
authorization and issuance of shares of stock and other ownership interests, and
all such shares and ownership interests are validly issued, fully paid, and
non-assessable.

 

SECTION 3.13       Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries.
Each of such policies is in full force and effect.  All premiums in respect of
such insurance that are due and payable have been paid.

 

SECTION 3.14       Labor Matters.  There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of the Borrower, threatened.
The hours worked by and payments made to employees of the Loan Parties have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters to the extent
that any such violation could reasonably be expected to have a Material Adverse
Effect. All payments due from any Loan Party, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such member. The consummation of the transactions contemplated by the
Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.

 

SECTION 3.15       Security Documents. The Security Documents create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral, and the Security
Documents constitute the creation of a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law).

 

SECTION 3.16       Federal Reserve Regulations. (a)  No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to buy or carry Margin Stock or to extend credit to others
for the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.

 

55

--------------------------------------------------------------------------------


 

SECTION 3.17       Solvency. The Loan Parties, on a Consolidated basis, are
Solvent. No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.

 

SECTION 3.18       Pharmaceutical Laws.

 

(a)           The Loan Parties have obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of their businesses under any Pharmaceutical Law, except where the failure to
obtain such permits, licenses or other authorizations could not reasonably be
expected to have a Material Adverse Effect.

 

(b)           The Loan Parties are in compliance with all terms and conditions
of all such permits, licenses, orders and authorizations, and are also in
compliance with all Pharmaceutical Laws, including all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Pharmaceutical Laws, except where the
failure to comply with such terms, conditions or laws could not reasonably be
expected to have a Material Adverse Effect.

 

(c)           None of the Loan Parties have any liabilities, claims against
them, and presently outstanding notices imposed or based upon any provision of
any Pharmaceutical Law, except for such liabilities, claims, citations or
notices which individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01       Closing Date.  The obligation of the Lenders to make each
Loan and of the Issuing Bank to issue each Letter of Credit, including the
initial Loan and the initial Letters of Credit, if any, on the Closing Date, is
subject to the following conditions precedent:

 

(a)           The Agents (or their counsel) shall have received from each party
hereto other than the Lenders either (i) a counterpart of this Agreement and all
other Loan Documents (including, without limitation, the Security Documents)
signed on behalf of such party or (ii) written evidence satisfactory to the
Agents (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
all other Loan Documents.

 

(b)           The Agents shall have received a favorable written opinion
(addressed to each Agent and the Lenders and dated the Closing Date) of Shearman
& Sterling LLP, counsel for the Loan Parties substantially in the form of
Exhibit C, and covering such other matters relating to the Loan Parties, the
Loan Documents or the transactions contemplated thereby as the Required Lenders
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.

 

(c)           The Agents shall have received such documents and certificates as
the Agents or their counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
transactions contemplated by the Loan Documents and

 

56

--------------------------------------------------------------------------------


 

any other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance satisfactory to the
Agents and their counsel.

 

(d)           After giving effect to the first funding under the Loans; any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby; and all Letters of Credit to be issued at,
or immediately subsequent to, such establishment, Excess Availability shall be
not less than $70,000,000. The Agents shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on June 28,
2003, and executed by a Financial Officer of the Borrower.

 

(e)           The Agents shall have received a certificate, reasonably
satisfactory in form and substance to the Agents, (i) with respect to the
Solvency of the Loan Parties as of the Closing Date, and (ii) certifying that,
as of the Closing Date, the representations and warranties made by the Loan
Parties in the Loan Documents and otherwise are true and complete and that no
Default or Event of Default exists.

 

(f)            Intentionally Omitted.

 

(g)           All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be satisfactory to the
Agents.

 

(h)           The Collateral Agent shall have received (a) appraisals of the
Collateral consisting of Inventory and prescription lists by a third party
appraiser acceptable to the Collateral Agent, the results of which are
reasonably satisfactory to the Collateral Agent; and (b) a written report
regarding the results of a commercial finance examination of the Loan Parties,
which shall be reasonably satisfactory to the Collateral Agent.

 

(i)            The Agents shall be reasonably satisfied that any financial
statements delivered to them fairly present the business and financial condition
of the Parent and its Subsidiaries, and that there has been no material adverse
change in the assets, business, financial condition, income or prospects of the
Parent and its Subsidiaries since the date of the most recent financial
information delivered to the Agents.

 

(j)            The Administrative Agent shall have received and be satisfied
with (a) monthly detailed one-year financial projections and business
assumptions for the Parent and its Subsidiaries, and (b) such other information
(financial or otherwise) reasonably requested by the Administrative Agent.

 

(k)           There shall not be pending any litigation or other proceeding, the
result of which could reasonably be expected to have a Material Adverse Effect
(other than those described on Schedule 3.06).

 

(l)            There shall not have occurred any default of any material
contract or agreement of any Loan Party (including, without limitation, the
Convertible Indenture), which could reasonably be expected to have a Material
Adverse Effect.

 

(m)          The Collateral Agent shall have received results of searches or
other evidence reasonably satisfactory to the Collateral Agent (in each case
dated as of a date reasonably satisfactory to the Collateral Agent) indicating
the absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and

 

57

--------------------------------------------------------------------------------


 

releases or subordination agreements reasonably satisfactory to the Collateral
Agent are being tendered concurrently with such extension of credit.

 

(n)           The Collateral Agent shall have received (i) all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect the first priority Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered or recorded to the satisfaction of the Collateral Agent,
and (ii) the DDA Notifications, Credit Card Notifications, and Blocked Account
Agreements required pursuant to Section 2.22(c) hereof.

 

(o)           The Collateral Agent shall have entered into an intercreditor
agreement with Amerisource Bergen, such agreement to be reasonably satisfactory
to the Collateral Agent.

 

(p)           The Collateral Agent shall have received, and be satisfied with,
evidence of the Loan Parties’ insurance, together with such endorsements as are
required by the Loan Documents.

 

(q)           All fees due at or immediately after the Closing Date and all
costs and expenses incurred by the Agents in connection with the establishment
of the credit facility contemplated hereby (including the fees and expenses of
counsel to the Agents) shall have been paid in full.

 

(r)            The consummation of the transactions contemplated hereby shall
not (a) violate any Applicable Law or (b) conflict with, or result in a default
or event of default under, any material agreement of any Loan Party, including,
without limitation, the Convertible Indenture (and the Agents and the Lenders
shall receive a satisfactory opinion of Loan Parties’ counsel to that effect).
No event shall exist which is, or solely with the passage of time, the giving of
notice or both, would be a default under any material agreement of any Loan
Party.

 

(s)           No material changes in governmental regulations or policies
affecting the Loan Parties, the Agents, the Arranger or any Lender involved in
this transaction shall have occurred prior to the Closing Date.

 

(t)            There shall not have occurred any disruption or material adverse
change in the United States financial or capital markets in general that has
had, in the reasonable opinion of the Agents, a material adverse effect on the
market for loan syndications or adversely affecting the syndication of the
Loans.

 

(u)           There shall have been delivered to the Administrative Agent such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived by the Administrative Agent
in writing) at or prior to 12:00 noon, Boston time, on July 15, 2003 (and, in
the event such conditions are not so satisfied or waived, this Agreement shall
terminate at such time).

 

58

--------------------------------------------------------------------------------


 

SECTION 4.02       Conditions Precedent to Each Loan and Each Letter of Credit.

 

In addition to those conditions described in Section 4.01, the obligation of the
Lenders to make each Revolving Loan and of the Issuing Bank to issue each Letter
of Credit, is subject to the following conditions precedent:

 

(a)           Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or issuance, as the case may be, as required by
Article II.

 

(b)           Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, other than representations and warranties that relate solely to an
earlier date.

 

(c)           No Default. On the date of each Borrowing hereunder and the
issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing.

 

(d)           Borrowing Base Certificate. The Administrative Agent shall have
received the timely delivery of the most recently required Borrowing Base
Certificate, with each such Borrowing Base Certificate including schedules as
required by the Administrative Agent.

 

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 4.02 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrower shall continue to be in compliance with the Borrowing Base. 
The conditions set forth in this Section 4.02 are for the sole benefit of the
Administrative Agent and each Lender and may be waived by the Administrative
Agent, in whole or in part, without prejudice to the Administrative Agent or any
Lender.

 

ARTICLE V

 


AFFIRMATIVE COVENANTS

 

Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and (iii) all Letters of Credit shall have expired or
terminated or been collateralized, to the extent of 103% of the then Letter of
Credit Outstandings, by cash or a letter of credit issued by a financial
institution and on terms reasonably satisfactory to the Administrative Agent,
and (iv) all L/C Disbursements shall have been reimbursed, each Loan Party
covenants and agrees with the Agents and the Lenders that:

 

SECTION 5.01       Financial Statements and Other Information. The Borrower will
furnish to the Agents:

 

(a)           within ninety (90) days after the end of each Fiscal Year of the
Parent, its Consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all audited and reported on by PricewaterhouseCoopers, LLP

 

59

--------------------------------------------------------------------------------


 

or another independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without a
qualification or exception as to the scope of such audit) to the effect that
such Consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
Subsidiaries on a Consolidated basis in accordance with GAAP consistently
applied;

 

(b)           within forty-five (45) days after the end of each Fiscal Quarter
of the Parent, its Consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows, and a summary of all Capital
Expenditures in the form previously delivered to the Administrative Agent, as of
the end of and for such Fiscal Quarter and the elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year and the figures as set forth in the projections delivered
pursuant to Section 5.01(e) hereof, all certified by one of its Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries on a Consolidated basis
in accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes;

 

(c)           within thirty (30) days after the end of each fiscal month of the
Parent, its Consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows, and a summary of all Capital Expenditures
in the form previously delivered to the Administrative Agent, as of the end of
and for such fiscal month and the elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year
and the figures as set forth in the projections delivered pursuant to Section
5.01(e) hereof, all certified by one of its Financial Officers as presenting in
all material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;

 

(d)           concurrently with any delivery of financial statements under
clause (a), (b), or (c) above, a certificate of a Financial Officer of the
Borrower in the form of Exhibit D (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (ii) setting
forth reasonably detailed calculations (A) with respect to the average Excess
Availability for such period, and (B) demonstrating compliance with Section 6.11
(whether or not the Borrower’s obligation to comply with the Fixed Charge
Coverage Ratio is then in effect), and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the Parent’s
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(e)           within thirty (30) days after the commencement of each Fiscal Year
of the Parent, a detailed Consolidated budget by month for such Fiscal Year
(including a projected Consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such Fiscal Year);

 

(f)            on the tenth day of each month, a certificate in the form of
Exhibit E (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business on the last day of the immediately preceding month, each
Borrowing Base Certificate to be certified as complete and correct on behalf of
the Borrower by a Financial Officer of the Borrower; provided that at any time
that,  and as long as, Excess Availability is less than $30,000,000, a Borrowing
Base Certificate shall be provided weekly on Wednesday of each week (or, if
Wednesday is not a

 

60

--------------------------------------------------------------------------------


 

Business Day, on the next succeeding Business Day) showing the Borrowing Base as
of the close of business on the immediately preceding Saturday;

 

(g)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed in final
form by any Loan Party with the Securities and Exchange Commission (including,
without limitation, Forms 10K and 10Q but excluding any registration statement
on Form S-8 or its equivalent), or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be;

 

(h)           Intentionally Omitted;

 

(i)            the financial and collateral reports described on Schedule
5.01(i) hereto, at the times set forth in such Schedule;

 

(j)            notice of any intended Permitted Acquisition, the aggregate
consideration paid (whether in cash, capital stock, assumption of indebtedness
or otherwise) for which shall exceed $20,000,000, at least thirty (30) days
prior to the intended date of the consummation thereof;

 

(k)           With respect to any Permitted Acquisition, the aggregate
consideration paid (whether in cash, capital stock, assumption of indebtedness
or otherwise) for which shall exceed $20,000,000, (i) copies of the most recent
audited, and if later, unaudited financial statements of the Person which is the
subject of the Permitted Acquisition, (ii) a description of the proposed
Permitted Acquisition in such detail as the Administrative Agent may reasonably
request, including copies of letters of intent and purchase and sale agreements
or other acquisition documents executed in connection with the proposed
Permitted Acquisition, (iii) an unaudited pro forma Consolidated balance sheet
and income statement of the Parent and its Subsidiaries as of the end of the
most recently completed Fiscal Quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
average Excess Availability for the subsequent four Fiscal Quarters period, and
(iv) unaudited projections of balance sheets and income statements and related
calculations for the following four Fiscal Quarters, assuming the Permitted
Acquisition has closed;

 

(l)            notice of any intended (i) sale or other disposition of assets of
any Loan Party permitted under Sections 6.05(c), 6.05(d) or 6.05(e) hereof at
least three (3) Business Days prior to the date of consummation such sale or
disposition or (ii) incurrence of any Indebtedness permitted hereunder promptly
following the incurrence of such Indebtedness; and

 

(m)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of any Loan Document, as the Agents or any
Lender may reasonably request.

 

SECTION 5.02       Notices of Material Events. The Borrower will furnish to the
Agents prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof

 

61

--------------------------------------------------------------------------------


 

that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;

 

(e)           any change in any Loan Party’s senior executive officers;

 

(f)            any failure by any Loan Party to pay rent at any of such Loan
Party’s locations, which failure continues for more than ten (10) days following
the day on which such rent first came due if the result of such failure would be
reasonably likely to result in a Material Adverse Effect;

 

(g)           the discharge by any Loan Party of its present independent
accountants or any withdrawal or resignation by such independent accountants;

 

(h)           any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

 

(i)            the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $1,000,000; and

 

(j)            promptly upon receipt any management letter from the Borrower’s
accountants specifying a material weakness in internal controls, notice of
receipt thereof specifying in reasonable detail the issues raised by such
accountants.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03       Information Regarding Collateral. (a)  The Borrower will
furnish to the Agents at least ten (10) days prior written notice of any change
(i) in any Loan Party’s corporate name or in any trade name used to identify it
in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s corporate structure or jurisdiction of incorporation
or formation, or (iv) in any Loan Party’s Federal Taxpayer Identification Number
or organizational identification number assigned to it by its state of
organization. The Borrower also agrees promptly to notify the Agents if any
material portion of the Collateral is damaged or destroyed.

 

(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to clause (a) of Section
5.01, the Borrower shall deliver to the Agents a certificate of a Financial
Officer of the Borrower setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there

 

62

--------------------------------------------------------------------------------


 

has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section.

 

SECTION 5.04       Existence; Conduct of Business. Each Loan Party will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to comply with its respective Organic Documents, as applicable, and to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and provided further that neither the
Borrower nor any of its Subsidiaries shall be required to preserve any right,
license, permit, privilege, franchise, patent, copyright, trademark or trade
name if the Board of Directors (or the equivalent governing body or committee of
the Board or such other body given responsibility therefor) shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower or such Subsidiary, as the case may be, and the loss thereof
would not reasonably be likely to result in a Material Adverse Effect.

 

SECTION 5.05       Payment of Obligations. Each Loan Party will, and will cause
each of the Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, and claims for labor, materials, or supplies, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (d) no Lien has been filed with respect thereto, and
(e) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent under Section 2.03(b)
hereof.

 

SECTION 5.06       Maintenance of Properties. Each Loan Party will, and will
cause each of the Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted and with the exception of storing closings and asset
dispositions permitted hereunder.

 

SECTION 5.07       Insurance. (a)  Each Loan Party shall (i) maintain insurance
with financially sound and reputable insurers reasonably acceptable to the
Administrative Agent (or, to the extent consistent with prudent business
practice, a program of self-insurance approved by the Administrative Agent) on
such of its property and in at least such amounts and against at least such
risks as is customary with companies in the same or similar businesses operating
in the same or similar locations, including public liability insurance against
claims for personal injury or death occurring upon, in or about or in connection
with the use of any properties owned, occupied or controlled by it (including
the insurance required pursuant to the Security Documents); (ii) maintain such
other insurance as may be required by law; and (iii) furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.

 

(b)           Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to

 

63

--------------------------------------------------------------------------------


 

the effect that none of the Loan Parties, the Administrative Agent, the
Collateral Agent, or any other party shall be a coinsurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Lenders. Commercial general liability policies
shall be endorsed to name the Collateral Agent as an additional insured. 
Business interruption policies shall name the Collateral Agent as a loss payee
and shall be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Administrative Agent or the
Collateral Agent, (ii) a provision to the effect that none of the Loan Parties,
the Administrative Agent, the Collateral Agent or any other party shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than 10 days’ prior written notice thereof by the insurer
to the Collateral Agent (giving the Collateral Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than 60 days’ prior written notice thereof by the insurer to the Collateral
Agent. The Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent, including an insurance binder)
together with evidence satisfactory to the Collateral Agent of payment of the
premium therefor.

 

SECTION 5.08       Casualty and Condemnation. The Borrower will furnish to the
Agents and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding.

 

SECTION 5.09       Books and Records; Inspection and Audit Rights; Appraisals;
Accountants. (a)  Each Loan Party will, and will cause each of the Subsidiaries
to, keep proper books of record and account in accordance with GAAP and in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Each Loan Party will, and will cause
each of the Subsidiaries to, permit any representatives designated by any Agent,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and, with an officer of the Borrower
present, its independent accountants, all at such reasonable times and as often
as reasonably requested.

 

(b)           Each Loan Party will, and will cause each of the Subsidiaries to,
from time to time upon the request of the Collateral Agent or the Required
Lenders through the Administrative Agent and after reasonable prior notice,
permit any Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agents to conduct
appraisals, commercial finance examinations and other evaluations, including,
without limitation, of (i) the Borrower’s practices in the computation of the
Borrowing Base and (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, and pay the reasonable fees and expenses of the
Agents or such professionals with respect to such evaluations and appraisals.
Without limiting the foregoing, the Loan Parties acknowledge that the Agents
intend to undertake at least three (3) inventory appraisals and three (3)
commercial finance examinations each Fiscal Year after the Closing Date, at the
Loan Parties’ expense.  Notwithstanding the foregoing, the Agents may cause
additional appraisals and commercial finance examinations to

 

64

--------------------------------------------------------------------------------


 

be undertaken as they in their discretion deem necessary or appropriate, or as
may be required by Applicable Law, provided that the Loan Parties shall not be
obligated to pay for any such additional appraisals and commercial finance
examinations unless an Event of Default has occurred and is continuing.

 

(c)           The Loan Parties shall, at all times, retain independent certified
public accountants who are reasonably satisfactory to the Administrative Agent
and instruct such accountants to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss, with an officer of the
Borrower present, the Loan Parties’ financial performance, financial condition,
operating results, controls, and such other matters, within the scope of the
retention of such accountants, as may be raised by the Administrative Agent.

 

SECTION 5.10       Physical Inventories.

 

(a)           The Collateral Agent, at the expense of the Loan Parties, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of the
Borrower so long as such participation does not disrupt the normal inventory
schedule or process.

 

(b)           The Borrower, at its own expense, shall cause not less than one
physical inventory of the Borrower’s distribution centers in each twelve (12)
month period and one physical inventory of the Borrower’s retail stores (on a
cycle basis) to be undertaken in each twelve (12) month period during which this
Agreement is in effect, conducted by nationally recognized inventory takers
(other than with respect to the distribution centers which count may be
undertaken by the Borrower’s employees) and using practices consistent with
practices in effect on the date hereof

 

(c)           The Borrower shall provide the Collateral Agent with the
preliminary Inventory levels at each of the Borrower’s stores within ten (10)
days following the completion of such inventory.

 

(d)           The Borrower, within forty-five (45) days following the completion
of such inventory, shall provide the Collateral Agent with a reconciliation of
the results of each such inventory (as well as of any other physical inventory
undertaken by the Borrower) and shall post such results to the Borrower’s stock
ledger and general ledger, as applicable.

 

(e)           The Borrower shall promptly furnish the Agent with a copy of the
results of any physical inventory undertaken in accordance with the Amerisource
Bergen Agreement.

 

(f)            The Collateral Agent, in its discretion, if any Default exists,
may cause such additional inventories to be taken as the Collateral Agent
determines (each, at the expense of the Borrower).  The Collateral Agent shall
use its best efforts to schedule any such inventories so as to not unreasonably
disrupt the operation of the Borrower’s business.

 

SECTION 5.11       Compliance with Laws. Each Loan Party will, and will cause
each of the Subsidiaries to, comply with all Applicable Laws (including
Pharmaceutical Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

65

--------------------------------------------------------------------------------


 

SECTION 5.12       Use of Proceeds and Letters of Credit. The proceeds of Loans
made hereunder and Letters of Credit issued hereunder will be used only (a) to
refinance the Indebtedness under the Existing Financing Agreement, (b) to
finance the acquisition of working capital assets of the Borrower, including the
purchase of inventory, in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrower and the Facility Guarantors, and (d) for
general corporate purposes, including repurchases of capital stock of the
Parent, repurchase or retirement of Indebtedness evidenced by the Convertible
Indenture and Permitted Acquisitions, all to the extent permitted herein. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

SECTION 5.13       Additional Subsidiaries. If any additional Subsidiary of any
Loan Party is formed or acquired after the Closing Date, the Borrower will
notify the Agents and the Lenders thereof and (a) if such Subsidiary is not a
Foreign Subsidiary, the Borrower will cause such Subsidiary to become a Loan
Party hereunder and under each applicable Security Document in the manner
provided therein within fifteen (15) days after such Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations as any Agent or the Required
Lenders shall reasonably request and (b) if any shares of capital stock or
Indebtedness of such Subsidiary are owned by or on behalf of any Loan Party, the
Borrower will cause such shares and promissory notes evidencing such
Indebtedness to be pledged within fifteen (15) Days after such Subsidiary is
formed or acquired (except that, if such Subsidiary is a Foreign Subsidiary
(other than an Immaterial Foreign Subsidiary until it no longer qualifies as an
Immaterial Foreign Subsidiary), shares of stock of such Subsidiary to be pledged
may be limited to 65% of the outstanding shares of Voting Stock of such
Subsidiary and such time period may be extended based on local law or practice).

 

SECTION 5.14       Further Assurances. Each Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any Applicable Law,
or which any Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

(b)           If any material assets are acquired by any Loan Party after the
Closing Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien of the Security Agreement upon
acquisition thereof), the Borrower will notify the Agents and the Lenders
thereof, and the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or
reasonably requested by any Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section, all at the expense of the
Loan Parties.

 

(c)           Upon the request of the Administrative Agent, the Borrower shall
cause each of its customs brokers to deliver an agreement to the Administrative
Agent covering such matters and in such form as the Administrative Agent may
reasonably require.

 

66

--------------------------------------------------------------------------------


 

ARTICLE VI

 


NEGATIVE COVENANTS

 

Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and (iii) all Letters of Credit shall have expired or
terminated or been collateralized, to the extent of 103% of the then Letter of
Credit Outstandings, by cash or a letter of credit issued by a financial
institution and on terms reasonably satisfactory to the Administrative Agent,
and (iv) all L/C Disbursements shall have been reimbursed, each Loan Party
covenants and agrees with the Agents and the Lenders that:

 

SECTION 6.01       Indebtedness and Other Obligations. (a)  The Loan Parties
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Indebtedness, except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness set forth in Schedule 6.01 and extensions, renewals
and replacements of any such Indebtedness provided that after giving effect to
the refinancing (i) the principal amount of the outstanding Indebtedness is not
increased, (ii) neither the tenor nor the average life is reduced, and (iii) the
holders of such refinancing Indebtedness are not afforded covenants, defaults,
rights or remedies more burdensome in any material respect to the obligor or
obligors than those contained in the Indebtedness being refinanced;

 

(iii)          Indebtedness of any Loan Party to any other Loan Party, all of
which Indebtedness shall be reflected in the Loan Parties’ books and records in
accordance with GAAP;

 

(iv)          Indebtedness of any Loan Party to finance the acquisition of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, provided that the
aggregate principal amount of Indebtedness permitted by this clause (v) shall
not exceed $25,000,000 at any time outstanding;

 

(v)           Indebtedness incurred to refinance any Real Estate owned by any
Loan Party or incurred in connection with sale-leaseback transactions permitted
hereunder;

 

(vi)          Indebtedness under Hedging Agreements, other than for speculative
purposes, entered into in the ordinary course of business;

 

(vii)         Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of stores;

 

67

--------------------------------------------------------------------------------


 

(viii)        Indebtedness arising under the Convertible Indenture and related
documents and any Indebtedness which refinances same, provided however that
after giving effect to the refinancing (i) the principal amount of the
outstanding Indebtedness is not increased, (ii) neither the tenor nor the
average life is reduced, (iii) the refinancing Indebtedness shall be unsecured,
and (iv) the holders of such refinancing Indebtedness are not afforded
covenants, defaults, rights or remedies more burdensome in any material respect
to the obligor or obligors than those contained in the Indebtedness being
refinanced;

 

(ix)           Indebtedness due to Amerisource Bergen on account of the
consignment of pharmaceutical Inventory pursuant to the Amerisource Bergen
Agreement;

 

(x)            Indebtedness of (i) Duane Reade Realty, Inc. consisting of lease
obligations in respect of leases relating to realty that is leased to the
Borrower, and (ii) the Parent and the Borrower consisting of guarantees in
respect of such Indebtedness of Duane Reade Realty, Inc.; and

 

(xi)           other unsecured Indebtedness, including Subordinated
Indebtedness, in an aggregate principal amount not exceeding $100,000,000 at any
time outstanding.

 

(b)           None of the Loan Parties will, nor will they permit any Subsidiary
to, issue any preferred stock (except for preferred stock (i) all dividends in
respect of which are to be paid (and all other payments in respect of which are
to be made) in additional shares of such preferred stock, in lieu of cash, (ii)
that is not subject to redemption other than redemption at the option of the
Loan Party issuing such preferred stock and (iii) all payments in respect of
which are expressly subordinated to the Obligations) or be or become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of (i) any shares of capital stock
of any Loan Party or (ii) any option, warrant or other right to acquire any such
shares of capital stock.

 

SECTION 6.02       Liens.  The Loan Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Liens created under the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of any Loan Party set forth in
Schedule 6.02, provided that (i) such Lien shall not apply to any other property
or asset of any Loan Party and (ii) such Lien shall secure only those
obligations that it secures as of the Closing Date, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d)           Liens on fixed or capital assets acquired by any Loan Party,
provided that (i) such Liens secure Indebtedness permitted by clause (iv) of
Section 6.01(a), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the

 

68

--------------------------------------------------------------------------------


 

completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring such fixed or capital
assets and (iv) such Liens shall not extend to any other property or assets of
the Loan Parties; and

 

(e)           Liens to secure Indebtedness permitted by clause (v) of Section
6.01(a) provided that such Liens shall not apply to any property or assets of
the Loan Parties other than the Real Estate so refinanced or which is the
subject of a sale-leaseback transaction.

 

SECTION 6.03       Fundamental Changes. (a)  The Loan Parties will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (i) any Facility Guarantor may
merge into any other Facility Guarantor, provided that in any such transaction
involving the Parent, the Parent shall be the surviving entity, and (ii) mergers
may take place in connection with Permitted Acquisitions, and (iii) any Facility
Guarantor (other than the Parent) may liquidate or dissolve voluntarily into the
Parent.

 

(b)           The Loan Parties will not engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties on the
date of execution of this Agreement and businesses reasonably related thereto.

 

SECTION 6.04       Investments, Loans, Advances, Guarantees and Acquisitions.
The Loan Parties will not purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any capital stock, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, or make or permit to exist any Investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

 

(a)           Permitted Investments;

 

(b)           Investments existing on the Closing Date, and set forth on
Schedule 6.04;

 

(c)           loans or advances made by any Loan Party to any other Loan Party;

 

(d)           Equity Investments made by any Facility Guarantor in the Borrower
or by any Facility Guarantor or by the Borrower in another Facility Guarantor;

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.01;

 

(f)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(g)           Permitted Acquisitions;

 

(h)           loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business in an amount not
to exceed $1,000,000 in the aggregate at any time outstanding; and

 

69

--------------------------------------------------------------------------------


 

(i)            other Investments not to exceed $5,000,000 in the aggregate at
any time outstanding.

 

SECTION 6.05       Asset Sales. The Loan Parties will not, and will not permit
any of the Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any capital stock, nor will the Loan Parties permit any of the
Subsidiaries to issue any additional shares of its capital stock or other
ownership interest in such Subsidiary, except:

 

(a)           (i) sales of Inventory in the ordinary course of business, or (ii)
sales of used or surplus equipment, or (iii)  Permitted Investments, in each
case in the ordinary course of business;

 

(b)           sales, transfers and dispositions among the Loan Parties and their
Subsidiaries, provided that any such sales, transfers or dispositions involving
a Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07;

 

(c)           sale-leaseback transactions involving any Loan Party’s Real Estate
as long as if the Administrative Agent so requests, the Administrative Agent
shall have received an intercreditor agreement executed by the purchaser of such
Real Estate on terms and conditions reasonably satisfactory to the
Administrative Agent;

 

(d)           sales of pharmacy files in the ordinary course of business; and

 

(e)           the closure of any locations at which the Borrower maintains,
offers for sale or stores any of its Inventory or other Collateral and the
disposition of Collateral located thereat not to exceed twenty percent (20%) of
the number of locations (net of any new store openings after the Closing Date)
in existence as of the Closing Date.

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under clause
(b)) shall be made at arm’s length and for fair value and solely for cash
consideration; and further provided that the authority granted under clauses (c)
through (e) hereof may be terminated in whole or in part by the Agents upon the
occurrence and during the continuance of any Event of Default.

 

SECTION 6.06       Restricted Payments; Certain Payments of Indebtedness. (a) 
The Loan Parties will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Default or Event of Default exists or would arise therefrom
(i) the Loan Parties may declare and pay dividends with respect to their capital
stock payable solely in additional shares of or warrants to purchase their
common stock, (ii) splits or reclassifications of its stock into additional or
other shares of its common stock, and (iii) only if the Payment Conditions are
then satisfied, (x) the Parent may repurchase its capital stock and/or declare
and pay cash dividends to its shareholders, and (y) the Subsidiaries of the
Parent may declare and pay cash dividends to the Parent or to any other Loan
Party which is its stockholder.

 

(b)           The Loan Parties will not, and will not permit any Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any

 

70

--------------------------------------------------------------------------------


 

sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)  as long as the Payment Conditions are satisfied, the repayment, redemption,
or repurchase of Indebtedness evidenced by the Convertible Indenture or of
Subordinated Indebtedness;

 

(ii)  payment of regularly scheduled interest and principal payments as and when
due in respect of any other Indebtedness permitted hereunder; and

 

(iii)  refinancings of Indebtedness described in clause (ii), above, to the
extent permitted by Section 6.01.

 

SECTION 6.07       Transactions with Affiliates. The Loan Parties will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business that are
at prices and on terms and conditions not less favorable to the Loan Parties or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) royalty payments to Duane Reade International, Inc. at or
less than fair market value under the royalty and licensing agreement between
the Borrower and Duane Reade International, Inc. for the licensing and use of
intellectual property, (c) sublease payments to Duane Reade Realty Inc. at or
less than fair market value under the sublease agreements between the Borrower
and said Duane Reade Realty Inc., and (d) transactions disclosed on Schedule
6.07 hereto in existence on the Closing Date.

 

SECTION 6.08       Restrictive Agreements. The Loan Parties will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Loan Parties or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Loan Parties or any other Subsidiary or to guarantee
Indebtedness of the Loan Parties or any other Subsidiary, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iii) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment or subleasing thereof.

 

SECTION 6.09       Amendment of Material Documents. The Loan Parties will not,
and will not permit any Subsidiary to, amend, modify or waive any of its rights
under (a) its Organic Documents, to the extent that such amendment, modification
or waiver would reasonably likely have a Material Adverse Effect, (b) the
Convertible Indenture and related documents, (c) any Subordinated Indebtedness,
(d) the Amerisource Bergen Agreement, to the extent that such amendment (i)
increases the amount of Consigned Inventory (as defined in the Amerisource
Bergen Agreement) to an amount in excess of $30,000,000, (ii) modifies the
rights or obligations of the Borrower to purchase or return the Consigned
Inventory upon expiration or termination of the Amerisource Bergen Agreement,
(iii) modifies the definition of “Cost”, “Consigned Inventory” or “Products”, or
(iv) would otherwise reasonably likely have a Material Adverse

 

71

--------------------------------------------------------------------------------


 

Effect, or (e) any other instruments, documents or agreements, in each case with
respect to this clause (e), to the extent that such amendment, modification or
waiver would be materially adverse to the interests of the Lenders.

 

SECTION 6.10       Additional Subsidiaries. The Loan Parties will not, and will
not permit any Subsidiary to, create any additional Subsidiary unless no Default
or Event of Default would arise therefrom and the requirements of Section 5.13
are satisfied.

 

SECTION 6.11       Fixed Charge Coverage Ratio; Capital Expenditures.  (a)  At
any time that Excess Availability is less than ten percent (10%) of the then
Borrowing Base, the Loan Parties shall maintain a Fixed Charge Coverage Ratio,
calculated as of the last day of each month, during the Fiscal Years set forth
below as follows:

 

PERIOD

 


MINIMUM RATIO

Fiscal Year 2003

 

1.10:1.00

Fiscal Year 2004

 

1.20:1.00

Fiscal Year 2005 and thereafter

 

1.35:1.00

 

(b)  The Loan Parties shall not make or incur Capital Expenditures in excess of
$70,000,000 in any Fiscal Year.

 

SECTION 6.12       Fiscal Year.  The Parent and its Subsidiaries shall not
change their Fiscal Year without the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld.

 

SECTION 6.13       Environmental Laws.  The Loan Parties shall not (a)  fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or (b)
become subject to any Environmental Liability, in each case which is reasonably
likely to have a Material Adverse Effect.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01 If any of the following events (“Events of Default”) shall occur:

 

(a)           the Loan Parties shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)           the Loan Parties shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, within three
(3) Business Days after the same shall become due and payable;

 

72

--------------------------------------------------------------------------------


 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)           the Loan Parties shall fail to observe or perform any covenant,
condition or agreement contained in Sections 2.22, 5.01(f), 5.07 (with respect
to insurance covering the Collateral), 5.09, or 5.12, or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b), (c), or (d) of this Article), and such failure
shall continue unremedied for a period of 25 days after notice thereof from the
Administrative Agent to the Borrower;

 

(f)            any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (after giving
effect to the expiration of any grace or cure period set forth therein);

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or its debts, or of a substantial part of its
assets, under any federal or state bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)            any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 

(j)            any Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

73

--------------------------------------------------------------------------------


 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Loan Parties in an aggregate amount exceeding
$10,000,000;

 

(m)          (i)            any challenge by or on behalf of any Loan Party to
the validity of any Loan Document or the applicability or enforceability of any
Loan Document strictly in accordance with the subject Loan Document’s terms or
which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto;

 

(ii)           any challenge by or on behalf of any other Person to the validity
of any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto.

 

(iii)          any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except as a result of any acts or omissions of any Agent or
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;

 

(n)           the occurrence of any uninsured loss to any material portion of
the Collateral;

 

(o)           the indictment of, or institution of any legal process or
proceeding against, any Loan Party, under any federal, state, municipal, and
other civil or criminal statute, rule, regulation, order, or other requirement
having the force of law where the relief, penalties, or remedies sought or
available include the forfeiture of any material property of any Loan Party
and/or the imposition of any stay or other order, the effect of which could
reasonably be to restrain in any material way the conduct by the Loan Parties,
taken as a whole, of their business in the ordinary course;

 

(p)           the determination by the Borrower, whether by vote of the
Borrower’s partners or otherwise to: suspend the operation of the Borrower’s
business in the ordinary course, liquidate all or a material portion of the
Borrower’s assets or store locations, or employ an agent or other third party to
conduct a program of closings, liquidations or “Going-Out-Of-Business” sales of
any material portion of the business; or

 

(q)           the occurrence of any default by the Borrower under the
Amerisource Bergen Agreement, which could reasonably be expected to have a
Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice

 

74

--------------------------------------------------------------------------------


 

to the Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties; and in case of any event
with respect to any Loan Party described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties.

 

SECTION 7.02       When Continuing.

 

For all purposes under this Agreement, each Default and Event of Default that
has occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected to the reasonable written satisfaction of the
Lenders in accordance with Section 9.02, or (b) is waived in writing by the
Lenders in accordance with Section 9.02.

 

SECTION 7.03       Remedies on Default

 

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Administrative Agent may proceed to protect and
enforce its rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Agents or the Lenders. No remedy
herein is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

 

SECTION 7.04       Application of Proceeds

 

After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral shall
be applied in the manner set forth in Section 6.02 of the Security Agreement.
All amounts required to be applied to Loans hereunder (other than Swingline
Loans) shall be applied ratably in accordance with each Lender’s Commitment
Percentage.

 

75

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01       Administration by Administrative Agent.

 

Each Lender, the Collateral Agent and the Issuing Bank hereby irrevocably
designate Fleet as Administrative Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents shall be by the
Administrative Agent. The Lenders, the Collateral Agent and the Issuing Bank
each hereby irrevocably authorizes the Administrative Agent (i) to enter into
the Loan Documents to which it is a party and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents and the Notes as
are delegated by the terms hereof or thereof, as appropriate, together with all
powers reasonably incidental thereto. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

 

SECTION 8.02       The Collateral Agent.

 

Each Lender, the Administrative Agent and the Issuing Bank hereby irrevocably
(i) designate FRF as Collateral Agent under this Agreement and the other Loan
Documents, (ii) authorize the Collateral Agent to enter into the Collateral
Documents and the other Loan Documents to which it is a party and to perform its
duties and obligations thereunder, together with all powers reasonably
incidental thereto, and (iii) agree and consent to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its benefit and for the
ratable benefit of the other Secured Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in Sections 2.19, 2.23, or
7.04, as applicable. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Collateral Agent.

 

SECTION 8.03       Sharing of Excess Payments.

 

Each of the Lenders, the Agents and the Issuing Bank agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Loan Parties, including, but not limited to, a secured claim under Section
506 of the Bankruptcy Code or other security or interest arising from, or in
lieu of, such secured claim and received by such Lender, any Agent or the
Issuing Bank under any applicable bankruptcy, insolvency or other similar law,
or otherwise, obtain payment in respect of the Obligations owed it (an “excess
payment”) as a result of which such Lender, such Agent or the Issuing Bank has
received payment of any Loans or other Obligations outstanding to it in excess
of the amount that it would have received if all payments at any time applied to
the Loans and other Obligations had been applied in the order of priority set
forth in Section 7.04, then such Lender, Agent or the Issuing Bank shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
the other Lenders, such Agent and the Issuing Bank, as applicable, a
participation in the Loans and Obligations outstanding to such other Persons, in
an amount determined by the Administrative Agent in good faith as the amount
necessary to ensure that the economic benefit of such excess payment is
reallocated in such

 

76

--------------------------------------------------------------------------------


 

manner as to cause such excess payment and all other payments at any time
applied to the Loans and other Obligations to be effectively applied in the
order of priority set forth in Section 7.04 in proportion to its Commitment
Percentages; provided, that if any such excess payment is thereafter recovered
or otherwise set aside such purchase of participations shall be correspondingly
rescinded (without interest). The Loan Parties expressly consent to the
foregoing arrangements and agree that any Lender, any Agent or the Issuing Bank
holding (or deemed to be holding) a participation in any Loan or other
Obligation may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Loan Party to such
Lender, such Agent or the Issuing Bank as fully as if such Lender, Agent or the
Issuing Bank held a Note and was the original obligee thereon, in the amount of
such participation.

 

SECTION 8.04       Agreement of Required Lenders.

 

(i)            Upon any occasion requiring or permitting an approval, consent,
waiver, election or other action on the part of only the Required Lenders,
action shall be taken by the Agents for and on behalf or for the benefit of all
Lenders upon the direction of the Required Lenders, and any such action shall be
binding on all Lenders, and (ii) upon any occasion requiring or permitting an
approval, consent, waiver, election or other action on the part of the Required
Supermajority Lenders, action shall be taken by the Agents for and on behalf or
for the benefit of all Lenders upon the direction of the Required Supermajority
Lenders and any such action shall be binding on all Lenders. No amendment,
modification, consent, or waiver shall be effective except in accordance with
the provisions of Section 9.02.

 

(ii)           Upon the occurrence of an Event of Default, the Agents shall
(subject to the provisions of Section 9.02) take such action with respect
thereto as may be reasonably directed by the Required Lenders; provided that
unless and until the Agents shall have received such directions, the Agents may
(but shall not be obligated to) take such action as it shall deem advisable in
the best interests of the Lenders. In no event shall the Agents be required to
comply with any such directions to the extent that the Agents believe that the
Agents’ compliance with such directions would be unlawful.

 

SECTION 8.05       Liability of Agents.

 

(i)            Each of the Agents, when acting on behalf of the Lenders and the
Issuing Bank, may execute any of its respective duties under this Agreement by
or through any of its respective officers, agents and employees, and none of the
Agents nor their respective directors, officers, agents or employees shall be
liable to the Lenders or the Issuing Bank or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or the
Issuing Bank or to any of them for the consequences of any oversight or error of
judgment, or for any loss, except to the extent of any liability imposed by law
by reason of such Agent’s own gross negligence or willful misconduct. The Agents
and their respective directors, officers, agents and employees shall in no event
be liable to the Lenders or the Issuing Bank or to any of them for any action
taken or omitted to be taken by them pursuant to instructions received by them
from the Required Lenders, or Required Supermajority Lenders, as applicable, or
in reliance upon the advice of counsel selected by it. Without limiting the
foregoing, none of the Agents, nor any of their respective directors, officers,
employees, or agents (A) shall be responsible to any Lender or the Issuing Bank
for the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any recital, statement, warranty or representation in,
this Agreement, any Loan Document or any related agreement, document or order,
or (B) shall be required to

 

77

--------------------------------------------------------------------------------


 

ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents, or (C) shall be responsible to any
Lender or the Issuing Bank for the state or condition of any properties of the
Borrower or any other obligor hereunder constituting Collateral for the
Obligations of the Borrower hereunder, or any information contained in the books
or records of the Borrower; or (D) shall be responsible to any Lender or the
Issuing Bank for the validity, enforceability, collectibility, effectiveness or
genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or (E)
shall be responsible to any Lender or the Issuing Bank for the validity,
priority or perfection of any lien securing or purporting to secure the
Obligations or the value or sufficiency of any of the Collateral.

 

(ii)           The Agents may execute any of their duties under this Agreement
or any other Loan Document by or through their agents or attorneys-in-fact, and
shall be entitled to the advice of counsel concerning all matters pertaining to
its rights and duties hereunder or under the Loan Documents.  The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

 

(iii)          None of the Agents nor any of their respective directors,
officers, employees, or agents shall have any responsibility to the Loan Parties
on account of the failure or delay in performance or breach by any Lender (other
than by the Agent in its capacity as a Lender) or the Issuing Bank of any of
their respective obligations under this Agreement or the Notes or any of the
Loan Documents or in connection herewith or therewith.

 

(iv)          The Agents shall be entitled to rely, and shall be fully protected
in relying, upon any notice, consent, certificate, affidavit, or other document
or writing believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon the advice and statements
of legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by the Agents.  The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Required Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.

 

SECTION 8.06       Notice of Default.  The Agents shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agents have actual knowledge of the same or has received notice from a
Lender or the Loan Parties referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”.  In
the event that the Agents obtain such actual knowledge or receive such a notice,
the Agents shall give prompt notice thereof to each of the Lenders.  The Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders.  Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Default or Event of Default as they shall deem advisable in the best
interest of the Lenders.

 

78

--------------------------------------------------------------------------------


 

SECTION 8.07       Lenders’ Credit Decisions.  Each Lender acknowledges that it
has, independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Loan Parties and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Loan Parties and has made its own decision
to enter into this Agreement and the other Loan Documents.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing any Loan hereunder
have been satisfied and in taking or not taking any action under this Agreement
and the other Loan Documents.

 

SECTION 8.08       Reimbursement and Indemnification.

 

Each Lender agrees (i) to reimburse (x) each Agent for such Lender’s Commitment
Percentage of any expenses and fees incurred by such Agent for the benefit of
the Lenders or the Issuing Bank under this Agreement, the Notes and any of the
Loan Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders or the
Issuing Bank, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (y) each Agent for
such Lender’s Commitment Percentage of any expenses of such Agent incurred for
the benefit of the Lenders or the Issuing Bank that the Loan Parties have agreed
to reimburse pursuant to Section 9.03 and has failed to so reimburse and (ii) to
indemnify and hold harmless the Agents and any of their directors, officers,
employees, or agents, on demand, in the amount of such Lender’s Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of this
Agreement, the Notes or any of the Loan Documents or any action taken or omitted
by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Loan Parties (except such as shall
result from their respective gross negligence or willful misconduct).  The
provisions of this Section 8.08 shall survive the repayment of the Obligations
and the termination of the Commitments.

 

SECTION 8.09       Rights of Agents.

 

It is understood and agreed that Fleet and FRF shall each have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower, as though they were not the
Administrative Agent or the Collateral Agent, respectively, of the Lenders under
this Agreement.  The Agents and their affiliates may accept deposits from, lend
money to, and generally engage in any kind of commercial or investment banking,
trust, advisory or other business with the Loan Parties and their Subsidiaries
and Affiliates as if it were not the Agent hereunder.

 

79

--------------------------------------------------------------------------------


 

SECTION 8.10       Independent Lenders and Issuing Bank.

 

The Lenders and the Issuing Bank each acknowledge that they have decided to
enter into this Agreement and to make the Loans or issue the Letters of Credit
hereunder based on their own analysis of the transactions contemplated hereby
and of the creditworthiness of the Loan Parties and agrees that the Agents shall
bear no responsibility therefor.

 

SECTION 8.11       Notice of Transfer.

 

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 9.04(b).

 

SECTION 8.12       Successor Agent

 

Any Agent may resign at any time by giving five (5) Business Days’ written
notice thereof to the Lenders, the Issuing Bank, the other Agents and the
Borrower. Upon any such resignation of any Agent, the Required Lenders shall
have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default, shall be reasonably satisfactory to the Borrower
(whose consent shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation, the retiring Agent may, on behalf of the Lenders, the
other Agents and the Issuing Bank, appoint a successor Agent which shall be a
Person capable of complying with all of the duties of such Agent (and the
Issuing Bank), hereunder (in the opinion of the retiring Agent and as certified
to the Lenders in writing by such successor Agent) which, so long as there is no
Default or Event of Default, shall be reasonably satisfactory to the Borrower
(whose consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, if Fleet resigns as Administrative Agent, FRF may, at its option,
become successor Administrative Agent; and if FRF resigns as Collateral Agent,
Fleet may, at its option, become successor Collateral Agent. Upon the acceptance
of any appointment as Agent by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and the retiring Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as such Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was such Agent under this Agreement.

 

SECTION 8.13       Reports and Financial Statements.

 

Promptly after receipt thereof from the Borrower, the Administrative Agent shall
remit to each Lender and the Collateral Agent copies of all financial statements
and Borrowing Base Certificates required to be delivered by the Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent.

 

SECTION 8.14       Delinquent Lender.  If for any reason any Lender shall fail
or refuse to abide by its obligations under this Agreement, including without
limitation its obligation to make available to Administrative Agent its
Commitment Percentage of any Revolving Loans, expenses or setoff or purchase its
Commitment Percentage of a participation interest in the Swingline Loans (a
“Delinquent Lender”) and such failure is not cured within ten (10) days of
receipt from the Administrative Agent of written notice thereof, then, in
addition to the rights and remedies

 

80

--------------------------------------------------------------------------------


 

that may be available to Agents, other Lenders, the Loan Parties or any other
party at law or in equity, and not at limitation thereof, (i) such Delinquent
Lender’s right to participate in the administration of, or decision-making
rights related to, the Loans, this Agreement or the other Loan Documents shall
be suspended during the pendency of such failure or refusal, and (ii) a
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-delinquent Lenders for application to,
and reduction of, their proportionate shares of all outstanding Loans until, as
a result of application of such assigned payments the Lenders’ respective
Commitment Percentage of all outstanding Loans shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.  The Delinquent Lender’s decision-making
and participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Delinquent
Lender of its Commitment Percentage of any Loans, any participation obligation,
or expenses as to which it is delinquent, together with interest thereon at the
rate set forth in Section 2.11 hereof from the date when originally due until
the date upon which any such amounts are actually paid.

 

The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender’s Commitment to fund
future Loans (the “Delinquent Lender’s Future Commitment”). Upon any such
purchase of the Commitment Percentage of any Delinquent Lender’s Future
Commitment, the Delinquent Lender’s share in future Loans and its rights under
the Loan Documents with respect thereto shall terminate on the date of purchase,
and the Delinquent Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest, including, if so requested,
an Assignment and Acceptance.  Each Delinquent Lender shall indemnify the Agents
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by any Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its Commitment Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

 

SECTION 8.15       Documentation Agent and Arranger. Notwithstanding the
provisions of this Agreement or any of the other Loan Documents, the
Documentation Agent and, except as provided in the commitment letter for this
transaction, the Arranger shall have no powers, rights, duties, responsibilities
or liabilities with respect to this Agreement and the other Loan Documents.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01       Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)           if to any Loan Party, to it at 440 Ninth Avenue, New York, New
York 10011, Attention: Chief Financial Officer (Telecopy No. (212) 494-8294),
Attention: Vice President and General Counsel (Telecopy No. (212) 594-0832) with
a copy to Shearman & Sterling LLP, 599

 

81

--------------------------------------------------------------------------------


 

Lexington Avenue, New York, New York 10022, Attention: Howard Fine, Esquire
(Telecopy No. (212) 848-7179);

 

(b)           if to the Administrative Agent or the Collateral Agent, or the
Swingline Lender to Fleet Retail Finance Inc., 40 Broad Street, Boston,
Massachusetts 02109, Attention Mark Forti (Telecopy No. (617) 434-4339), with a
copy to Riemer & Braunstein, LLP, Three Center Plaza, Boston, Massachusetts
02108, Attention: David S. Berman, Esquire (Telecopy No. (617) 880 3456);

 

(c)           if to any other Lender, to it at its address (or telecopy number)
set forth on the signature pages hereto or on any Assignment and Acceptance for
such Lender.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02       Waivers; Amendments. (a)  No failure or delay by the Agents,
the Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agents, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Agents and the Loan Parties that are parties thereto, in each case
with the Consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the Consent of such Lender or
increase the Total Commitments to an amount greater than $225,000,000, (ii)
reduce the principal amount of any Loan or L/C Disbursement or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the Consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or L/C Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of the Commitments or the
Maturity Date, without the Consent of each Lender affected thereby, (iv) change
Sections 2.02, 2.19, 2.22, or 2.23 or Section 6.02 of the Security Agreement,
without the Consent of each Lender, (v) change any of the provisions of this
Section 9.02 or the definition of the term “Required Lenders” or “Required
Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any

 

82

--------------------------------------------------------------------------------


 

determination or grant any consent thereunder, without the Consent of each
Lender, (vi) release any Loan Party from its obligations under any Loan
Document, or limit its liability in respect of such Loan Document, without the
Consent of each Lender, (vii) except for sales described in Section 6.05 or as
permitted in the Security Documents, release any material portion of the
Collateral from the Liens of the Security Documents, without the Consent of each
Lender, (viii) change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrower would be increased, without the Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves, (ix) increase the
Permitted Overadvance, without the Consent of each Lender, (x) subordinate the
Obligations hereunder, or the Liens granted hereunder or under the other Loan
Documents, to any other Indebtedness or Lien, as the case may be without the
prior Consent of each Lender, and provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Agents or the
Issuing Bank without the prior written consent of the Agents or the Issuing
Bank, as the case may be.

 

(c)           Notwithstanding anything to the contrary contained herein, no
modification, amendment or waiver which increases the maximum amount of the
Swingline Loans to an amount in excess of $25,000,000 (or such greater amount to
which such limit has been previously increased in accordance with the provisions
of this Section 9.02(c)) shall be made without the Consent of the Required
Supermajority Lenders.

 

(d)           Notwithstanding anything to the contrary contained in this Section
9.02, in the event that the Borrower requests that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
Consent of the Lenders pursuant to Sections 9.02(b) or 9.02(c) and such
amendment is approved by the Required Lenders, but not by the percentage of the
Lenders set forth in said Sections 9.02(b) or 9.02(c), as applicable, the
Borrower, and the Required Lenders shall be permitted to amend this Agreement
without the Consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrower (such Lender or Lenders,
collectively the “Minority Lenders”) to provide for (w) the termination of the
Commitment of each of the Minority Lenders, (x) the addition to this Agreement
of one or more other financial institutions, or an increase in the Commitment of
one or more of the Required Lenders, so that the aggregate Commitments after
giving effect to such amendment shall be in the same amount as the aggregate
Commitments immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

 

(e)           No notice to or demand on any Loan Party shall entitle any Loan
Party to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower or other applicable Loan
Party.

 

83

--------------------------------------------------------------------------------


 

SECTION 9.03       Expenses; Indemnity; Damage Waiver. (a)  The Loan Parties
shall jointly and severally pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, outside consultants for the
Agents, appraisers, for commercial finance examinations and environmental site
assessments, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable out-of-pocket
expenses incurred by the Agents, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel and any outside
consultants for the Agents, the Issuing Bank or any Lender, for appraisers,
commercial finance examinations, and environmental site assessments, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder; provided that the
Lenders who are not the Agents or the Issuing Bank shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel).

 

(b)           The Loan Parties shall, jointly and severally, indemnify the
Agents, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Loan Party or any of the Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence, wilful misconduct or bad faith of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates).  In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Loan Parties shall promptly pay the reasonable fees and expenses
of such counsel.

 

(c)           To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Agents or the Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Agents or the Issuing
Bank, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or

 

84

--------------------------------------------------------------------------------


 

indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agents or
the Issuing Bank. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the Total Commitments at the time.

 

(d)           To the extent permitted by Applicable Law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated by the Loan Documents, any Loan or Letter of
Credit or the use of the proceeds thereof.  The Loan Parties further agree that
no Indemnitee shall have any liability to the Loan Parties, any Person asserting
claims by or on behalf of any Loan Party or any other Person in connection with
this Agreement or the other Loan Documents except (i) for breach of the
Indemnitee’s obligations under this Agreement and the other Loan Documents, or
(ii) the Indemnitee’s gross negligence, willful misconduct or bad faith.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04       Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender,
the Borrower (but only if no Default then exists), the Agents and the Issuing
Bank must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Administrative Agent otherwise consents, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, and, after completion of the syndication of the Loans, together
with a processing and recordation fee of $3,500.  Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the

 

85

--------------------------------------------------------------------------------


 

extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)           The Administrative Agent, acting for this purpose as an agent of
the Loan Parties, shall maintain at one of its offices in Boston, Massachusetts
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Loan Parties, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(e)           Any Lender may, without the consent of the Loan Parties, the
Agents, and the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it), provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agents, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation in the
Commitments, the Loans and the Letters of Credit Outstandings shall provide that
such Lender shall retain the sole right to enforce the Loan Documents and to
approve any amendment, modification or waiver of any provision of the Loan
Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
Sections 2.24, 2.26 and 2.27 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.26(c) as though it were a Lender.  Each
Lender, acting for this purpose as an agent of the Loan Parties, shall maintain
at its offices a record of each agreement or instrument effecting any
participation and a register for the recordation of the names and addresses of
its Participants

 

86

--------------------------------------------------------------------------------


 

and their rights with respect to principal amounts and other Obligations from
time to time (each a “Participation Register”). The entries in each
Participation Register shall be conclusive and the Loan Parties, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in a Participant Register as a Participant for all
purposes of this Agreement (including, for the avoidance of doubt, for purposes
of entitlement to benefits under Sections 2.24, 2.26, 2.27 or 9.08). The
Participation Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.24 or 2.27 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.27 unless
(i) the Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrower, to comply with Section
2.27(e) as though it were a Lender and (ii) such Participant is eligible for
exemption from the withholding Tax referred to therein, following compliance
with Section 2.27(e).

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this Section shall not apply to any such
pledge or assignment of a security interest, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05       Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.24, 2.27 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06       Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all contemporaneous or previous
agreements and

 

87

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agents and the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07       Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08       Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Loan
Parties against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have.

 

SECTION 9.09       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           The Loan Parties agree that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in any New York state or
federal court sitting in the Borough of Manhattan in New York City as the
Administrative Agent may elect in its sole discretion and consent to the
non-exclusive jurisdiction of such courts.  The Loan Parties hereby waive any
objection which they may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum. The Loan
Parties agree that any action commenced by any Loan Party asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in any New York state or federal court
sitting in the Borough of Manhattan in New York City as the Administrative Agent
may elect in its sole discretion and consent to the exclusive jurisdiction of
such courts with respect to any such action.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

88

--------------------------------------------------------------------------------


 

SECTION 9.10       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH THE BORROWER, ANY AGENT, FLEET, FSI,, ANY
LENDER OR ANY PARTICIPANT IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE BORROWER, THE AGENT, FLEET, FSI,
AND/OR SUCH LENDER OR PARTICIPANT OR IN WHICH THE BORROWER, THE AGENT, FLEET,
FSI, OR SUCH LENDER OR PARTICIPANT, IS JOINED AS A PARTY LITIGANT), WHICH CASE
OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR
BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE AGENT, FSI, FLEET, OR SUCH
LENDER OR PARTICIPANT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11       Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12       Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.13       Additional Waivers.

 

(a)           The Obligations are the joint and several obligations of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party hereunder shall not be affected by (i) the failure of any Agent
or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against any other Loan Party under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, or any other agreement,
including with respect to any other Loan Party, or (iii) the failure to perfect
any security interest in, or the release of, any of the security held by or on
behalf of the Collateral Agent or any other Secured Party.

 

(b)           To the fullest extent permitted by Applicable Law, the obligations
of each Loan

 

89

--------------------------------------------------------------------------------


 

Party hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations).

 

(c)           To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations. The
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash. Pursuant to
Applicable Law, each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

 

(d)           Upon payment by any Loan Party of any Obligations, all rights of
such Loan Party against any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior payment in full of the
Obligations.  Notwithstanding the foregoing, prior to the occurrence of an Event
of Default, Loan Party may make payments to any other Loan Party on account of
any such indebtedness. After the occurrence and during the continuance of an
Event of Default, none of the Loan Parties will demand, sue for, or otherwise
attempt to collect any such indebtedness.

 

SECTION 9.14       Confidentiality.

 

Each of the Lenders agrees that it will use its best efforts not to disclose
without the prior consent of the Borrower (other than to its employees,
auditors, counsel or other professional advisors, to affiliates or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information) any information with respect to the Borrower or any other Loan
Party which is furnished pursuant to this Agreement provided that any Lender may
disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal

 

90

--------------------------------------------------------------------------------


 

Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
in connection with any litigation, provided that if the Lender is able to do so
prior to complying with the summons or subpoena, such Lender shall provide the
Borrower with prompt notice of such requested disclosure so that the Borrower
may seek a protective order or other appropriate remedy (nothing contained
herein however shall result in such Lender’s non-compliance with Applicable
Law), (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) in connection with the enforcement of remedies
under this Agreement and the other Loan Documents, and (f) to any prospective
transferee in connection with any contemplated transfer of any of the Loans or
Notes or any interest therein by such Lender provided that such prospective
transferee agrees to be bound by the provisions of this Section. The Lenders
shall endeavor in good faith in making any disclosures pursuant to clauses (b),
(c), or (d) above to provide only that portion of such information, which, in
the reasonable judgment of such Lender, is relevant and legally required to be
provided.  The Loan Parties hereby agree that the failure of a Lender to comply
with the provisions of this Section 9.14 shall not relieve the Loan Parties of
any of its obligations to such Lender under this Agreement and the other Loan
Documents.  Notwithstanding anything to the contrary herein contained, and
except to the extent reasonably necessary to comply with applicable securities
laws, each party (and their respective employees, representatives and other
agents) may disclose to any Person the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials (including
opinions or other tax analyses) that are provided to such part relating to such
tax treatment and tax structure.

 

[SIGNATURE PAGES FOLLOW]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

 

DUANE READE

 

as Borrower

 

 

By:

DUANE READE INC., its

 

 

General Partner

 

 

by

/s/ John K. Henry

 

 

Name:

John K. Henry

 

 

Title:

Chief Financial Officer

 

 

 

 

by

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

 

Title:

Vice President

 

 

 

 

By:

DRI I INC., its General

 

 

 

 

Partner

 

 

 

 

 

 

 

by

/s/ John K. Henry

 

 

Name:

John K. Henry

 

 

Title:

Chief Financial Officer

 

 

 

 

by

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

 

Title:

Vice President

 

 

 

 

DUANE READE INC., as Facility

 

Guarantor

 

 

 

 

by

/s/ John K. Henry

 

 

Name:

John K. Henry

 

 

Title:

Chief Financial Officer

 

 

 

 

by

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

 

Title:

Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

 

DRI I INC., as Facility Guarantor

 

 

 

by

/s/ John K. Henry

 

 

Name:

John K. Henry

 

 

Title:

Chief Financial Officer

 

 

 

 

by

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

 

Title:

Vice President

 

 

 

 

DUANE READE

 

 

INTERNATIONAL, INC., as

 

 

Facility Guarantor

 

 

 

 

by

/s/ John K. Henry

 

 

Name:

John K. Henry

 

 

Title:

Chief Financial Officer

 

 

 

 

by

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

 

Title:

Vice President

 

 

 

 

DUANE READE REALTY, INC.,

 

 

as Facility Guarantor

 

 

 

 

by

/s/ John K. Henry

 

 

Name:

John K. Henry

 

 

Title:

Chief Financial Officer

 

 

 

 

by

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

 

Title:

Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

 

FLEET RETAIL FINANCE INC.,

 

 

As Collateral Agent, as Swingline

 

 

Lender and as Lender

 

 

 

By:

/s/ Mark Forti

 

 

Name:

Mark Forti

 

 

Title:

Director

 

 

 

Address:

 

 

40 Broad Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

 

Attn: Mark Forti

 

 

Telephone: (617) 434-4364

 

 

Telecopy: (617) 434-4339

 

 

 

 

FLEET NATIONAL BANK,

 

 

as Administrative Agent and as

 

 

Issuing Bank

 

 

 

 

By:

/s/ Mark Forti

 

 

Name:

Mark Forti

 

 

Title:

Director

 

 

 

Address:

 

 

40 Broad Street

 

 

Boston, Massachusetts 02109

 

 

Attn: Mark Forti

 

 

Telephone: (617) 434-4364

 

 

Telecopy: (617) 434-4339

 

 

S-3

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL

 

 

CORPORATION, as Documentation Agent

 

and Lender

 

 

 

 

 

 

 

By:

/s/ Christopher S. Hudik

 

 

 

 

Name:

Christopher S. Hudik

 

 

 

 

Title:

1st Vice President

 

 

 

 

Address:

 

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

S-4

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION, as Syndication Agent and

 

 

Lender

 

 

 

 

By:

/s/ Craig Winslow

 

 

 

 

 

 

 

Name:

Craig Winslow

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

Address:

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

S-5

--------------------------------------------------------------------------------


 

 

 

THE CIT GROUP/BUSINESS
CREDIT, INC., as Lender

 

 

 

 

 

 

 

 

By:

/s/ Steven Schuit

 

 

 

 

 

 

 

Name:

Steven Schuit

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

S-6

--------------------------------------------------------------------------------